Exhibit 10.1

 

 

SHARE PURCHASE AND SALE AGREEMENT

Between

SINGIDA PARTICIPAÇÕES LTDA.

as PURCHASER

- and -

RICARDO CARVALHO SLEIMAN

ALEXANDRE COSTA ALDIGHIERI

as SELLERS

and, as INTERVENING PARTIES,

DATA SOLUTIONS SERVIÇOS DE INFORMÁTICA LTDA.

MARISA TORRESAN RAPACCI SLEIMAN

PATRÍCIA JUNQUEIRA FRANCO GUARNIERI

 

 

dated as of December 26, 2012.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  DEFINITIONS      3   

2.

  PURCHASE AND SALE OF THE COMPANY      11   

3.

  PURCHASE PRICE; PAYMENT AND ACCOUNTING ADJUSTMENT      12   

4.

  OBLIGATIONS AT CLOSING      14   

5.

  PURCHASER’S REPRESENTATIONS AND WARRANTIES      23   

6.

  SELLERS’ REPRESENTATIONS AND WARRANTIES      24   

7.

  INDEMNIFICATION      43   

8.

  ANCILLARY AGREEMENTS      52   

9.

  ADDITIONAL COVENANTS      53   

10.

  NOTICES      57   

11.

  APPLICABLE LAW      58   

12.

  ARBITRATION      58   

13.

  MISCELLANEOUS      60   



--------------------------------------------------------------------------------

SHARE PURCHASE AND SALE AGREEMENT

This share purchase and sale agreement (“Agreement”) is entered into by and
between the parties below (individually referred to herein as “Party” and,
jointly, as “Parties”):

 

  1.

SINGIDA PARTICIPAÇÕES LTDA., a limited liability company duly incorporated in
accordance with the laws of Brazil with headquarters in the City of São Paulo,
State of São Paulo, at Alameda Joaquim Eugênio de Lima, 187, 9th floor, suite
92, Jardim Paulista, ZIP CODE 01403-001, enrolled with the General Taxpayers’
Registry (CNPJ/MF) under No. 15.095.100/0001-16, herein represented pursuant to
its articles of association (“Purchaser”);

 

  2. RICARDO CARVALHO SLEIMAN, Brazilian, married, businessman, holder of
Identity Card No. 16.926.579, issued by SSP/SP, and registered at the CPF under
No. 086.545.668-25, resident and domiciled in the City of São Paulo, State of
São Paulo, at Rua Manoel Antônio Pinto, No. 1.200, apartment 13, Paraisópolis,
05663-020 (“Ricardo”); and

 

  3. ALEXANDRE COSTA ALDIGHIERI, Brazilian, judicially divorced and living under
stable union regime, economist, holder of Identity Card No. 23.193.813-5, issued
by SSP/SP, and registered at the CPF under No. 253.374.658-48, resident and
domiciled in the City of São Paulo, State of São Paulo, at Rua Ferreira de
Araújo, No. 516, apartment 81, Pinheiros, 05428-001 (“Alexandre” and when
jointly referred with Ricardo, “Sellers”);

And as “Intervening Parties”:

 

  4.

DATA SOLUTIONS SERVIÇOS DE INFORMÁTICA LTDA., a corporation duly incorporated in
accordance with the laws of Brazil, with headquarters in the City of São Paulo,
State of São Paulo, at Rua Joaquim Floriano, No. 413, 3rd floor, Itaim Bibi,
04534-011, enrolled under the General Taxpayers’ Register (CNPJ) under
No. 04.997.402/0001-63, herein represented pursuant to its articles of
association (“Company”);

 

  5. MARISA TORRESAN RAPACCI SLEIMAN, Brazilian, married, chemical engineer,
holder of Identity Card No. 15.272.355-20, issued by SSP/SP, and registered at
the CPF under No. 167.487.688-29, resident and domiciled in the City of São
Paulo, State of São Paulo, at Rua Manoel Antônio Pinto, No. 1.200, apartment 13,
Paraisópolis, 05663-020 (“Ricardo’s Spouse”); and

 

2



--------------------------------------------------------------------------------

  6. PATRÍCIA JUNQUEIRA FRANCO GUARNIERI, Brazilian, lawyer, single and living
under stable union regime, holder of Identity Card No. 30.752.484-X, issued by
SSP/SP, and registered at the CPF under No. 222.144.588-08, resident and
domiciled in the City of São Paulo, State of São Paulo, at Rua Ferreira de
Araújo, No. 516, apartment 81, Pinheiros, 05428-001 (“Alexandre’s Spouse”);

W I T N E S S E T H:

WHEREAS, the Company is a provider of analytical tools for fraud prevention and
registry information about individuals and legal entities through online and
offline channels (“Information Business”);

WHEREAS, the Sellers own one hundred percent (100%) of the quotas of the capital
stock of the Company (“Shares”);

WHEREAS, Purchaser wishes to acquire from Sellers and Sellers wish to sell to
Purchaser shares representing eighty percent (80%) of the capital stock of the
Company (“Transaction”);

WHEREAS, contemporaneously with the Closing (as defined below), Purchaser and
Sellers shall enter into some Ancillary Agreements, which is fundamental to this
Agreement and the Transaction;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the Parties hereto agree as follows:

 

1. DEFINITIONS

1.1. The following terms, as used herein, shall, unless the context requires
otherwise or unless specified otherwise in the Agreement, have the following
meanings:

“Additional Guarantee” has the meaning set forth in Section 7.10.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.

 

3



--------------------------------------------------------------------------------

“Agreement” means this Share Purchase and Sale Agreement and the schedules
attached hereto.

“Ancillary Agreements” means the Escrow Agreement, the Quotaholders’ Agreement,
Quota Pledge Agreement and the Non-Employee Officer Agreements.

“Anti-Bribery Act” has the meaning set forth in Section 6.36.

“Appraiser” has the meaning set forth in Section 3.4.1.

“Arbitration Appraiser” has the meaning set forth in Section 3.4.1(b).

“Assets” are the assets listed in Schedule I of this Agreement.

“Assumed Contracts” has the meaning set forth in Section 6.21.

“Balance Sheet” has the meaning set forth in Section 6.15.(b).

“Balance Sheet Date” has the meaning set forth in Section 6.15.(b).

“Best Knowledge” means, with respect to a matter, (i) the actual knowledge of
such matter or (ii) the knowledge of such matter that would have been obtained
by the relevant Party or any of its Representatives after due inquiry as would
cause a reasonably prudent person to make due inquiry in respect of such matter
and such reasonably prudent person would, after such due inquiry, gain such
knowledge about such matter, applying the standards and requirements applicable
to corporate officers in Article 153 of the Corporations Law, or (iii) knowledge
that a Person in the position of such Person should have in the careful exercise
of their responsibilities.

“Books and Records” has the meaning set forth in Section 6.17.

“Brazilian GAAP” means the generally accepted accounting principles in Brazil
and that have been consistently applied by the Company.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in São Paulo are authorized or obligated by applicable Law or executive
order to close or are otherwise generally closed.

“Business Real Property” has the meaning set forth in Section 6.10.1.

 

4



--------------------------------------------------------------------------------

“CADE” means the Brazilian antitrust agency, Conselho Administrativo de Defesa
Econômica, comprised of the General Superintendence and the Tribunal.

“CCBC” has the meaning set forth in the Section 14.1.

“Claim” has the meaning set forth in Section 7.5.

“Closing” has the meaning set forth in Section 4.1.

“Closing Balance Sheet” has the meaning set forth in Section 3.3(a).

“Closing Cash” means Company’s Cash at the Closing Date pursuant to the Closing
Balance Sheet.

“Closing Date” has the meaning set forth in Section 4.1.

“Closing Date Net Working Capital” means Company’s Net Working Capital at the
Closing Date pursuant to the Closing Balance Sheet.

“Closing Debt” means Company’s Debt at the Closing Date pursuant to the Closing
Balance Sheet.

“Closing Notice” has the meaning set forth in Section 4.5.

“Company Employees” has the meaning set forth in Section 6.14.

“Company Financial Statements” has the meaning set forth in Section 6.15.(a).

“Confidential Information” has the meaning set forth in Section 10.1.

“Control” means, in respect of any Person, the possession, directly or
indirectly, of the power to permanently direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
stock or by voting agreement, contract or otherwise, and the terms “Controlled”
and “Controlling” will be construed accordingly.

“Disclosure Schedule” means the disclosure schedule with respect to the
representations, warranties and covenants of the Company and the Sellers
contained in this Agreement, with sections corresponding to the numbered and
lettered sections contained herein, delivered separately by the Sellers to the
Purchaser simultaneously with the execution and delivery of this Agreement.

 

5



--------------------------------------------------------------------------------

“Dispute” has the meaning set forth in Section 14.1.

“Dispute Notice” has the meaning set forth in Section 14.2.

“Factor-Based Net Working Capital Estimate” is an amount equal to the Reference
Date Net Working Capital Factor times the total revenues of the Company in the
12-month period prior to the Closing Date.

“Environmental Law” means all Laws, Permits, remediation standard or guideline
or agency requirement or code of conduct, environmental plans relating to
(i) the protection, investigation or restoration of the environment, human
health or safety, sanitation or natural resources, (ii) the handling, use,
presence, generation, treatment, storage, transportation, emission, disposal,
burial, discharge, release or threatened release of any Hazardous Substance or
(iii) noise, odor, indoor air, employee exposure, wetlands, pollution,
contamination or any injury or threat of injury to persons or property relating
to any Hazardous Substance.

“Escrow Account” means a bank account to be opened prior to the Closing Date, in
accordance with the Escrow Agreement.

“Escrow Agent” means Banco J. P. Morgan S.A.

“Escrow Agreement” means the agreement which is found at Schedule 9.1 and which
is referred to in Section 9.1 and which governs the operation of the Escrow
Account.

“Escrow Amount” means the amount of seven million Reais (R$7,000,000.00) plus
any interest accruing from time to time on this amount that is held in the
Escrow Account.

“Estimated Cash” means three hundred thousand Reais (R$ 300,000.00).

“Estimated Debt” means two hundred and eight thousand Reais (R$ 208,000.00).

“FGTS” has the meaning set forth in Section 6.14.4.

 

6



--------------------------------------------------------------------------------

“Final Release Date” has the meaning set forth in Section 7.7.4.

“Final Release” has the meaning set forth in Section 7.7.4.

“First Release” has the meaning set forth in Section 7.7.3.

“First Release Date” has the meaning set forth in Section 7.7.3.

“Governmental Authority” means any federal, national, state, provincial, local
or other government, governmental entity, regulatory or administrative
authority, department, commission, board, agency or instrumentality, any
recognized stock exchange and any court, arbitrator, tribunal of competent
jurisdiction, whether foreign or domestic with jurisdiction over the Parties,
the Company, the Transaction or any portion of the Information Business.

“Hazardous Material” has the meaning set forth in Section 6.19.1.

“Hazardous Materials Activities” has the meaning set forth in Section 6.19.2.

“Indemnified Parties” means Purchaser’s Indemnified Parties and/or Seller’s
Indemnified Parties, and their respective successors, as the case may be.

“Indemnifying Party” means Purchaser’s Indemnifying Parties and/or Seller’s
Indemnifying Parties, and their respective successors, as the case may be.

“Indemnity Limit” has the meaning set forth in Section 7.8.

“Information Business” has the meaning set forth in the Preamble.

“INSS” has the meaning set forth in Section 6.14.2.

“Intellectual Property” means the trademarks, trade-names, patents, designs,
trade secrets, know-how, domain names and software, software code and URLs, used
in connection with or related to the Information Business, including the items
listed in Exhibit V hereto with all applications and rights to apply therefore
and all renewals, extensions and revivals thereof.

 

7



--------------------------------------------------------------------------------

“Law(s)” means any federal, state and municipal law, ordinance, regulation,
rule, code, order, requirement or rule of law, decree, judicial or regulatory or
administrative order, judgment or injunction.

“Leases” has the meaning set forth in Section 6.10.2.

“Liabilities” means any and all debts, judicial or administrative proceedings,
liabilities, costs, expenses (including reasonable legal fees and disbursements
incurred in connection with any Liability), damages, losses, commitments, and
obligations of any kind or nature (including commercial, corporate, tax, social
security, labor, civil, administrative, Intellectual Property and
environmental), whether fixed, actual, contingent or absolute, determined,
determinable or otherwise, whenever or however arising out of any Litigation (by
succession or not), contract, tort based on negligence or strict liability, act
or omission, fact, event or circumstance, whether or not disclosed in this
Agreement or in the applicable financial statements or notes thereto.

“Lien” means any burden, mortgage, lien, antichresis, emphyteusis, usufruct,
pledge, charge, security interest, encumbrance, easements, rights of way, title
defect, objections, rights of first refusal, preemptive rights, options, right
to acquire, third party right, title retention, conditional sale arrangement,
conditions or other restriction of any kind, including contractual, legal,
fidejussory, in rem, judicial or extra-judicial obligations, or any other right
in favor of or claim by, any third party of whatsoever nature.

“Litigation” means any and all litigations, actions, suits, claims,
investigations, arbitrations, judicial or administrative proceedings,
condemnations, disputes, or any infraction notices, summonses, court
notifications, expert investigations or inspections or other proceedings, in any
forum, judicial, administrative, or arbitral.

“Losses” means any and all Liabilities, costs, expenses, claims, agreements,
judicial decisions, fines, judicial or administrative proceedings, penalties,
third party obligations, charges, and material losses, arising from a final and
unappealable decision, provided that Losses shall not include moral damages.

“Material Contracts” has the meaning set forth in Section 6.21.1(a).

 

8



--------------------------------------------------------------------------------

“Material Adverse Change” means (a) a material adverse change on the ability of
the Company to consummate the transactions contemplated hereby, or (b) a
material adverse change on the business, assets, financial condition or results
of operations of the Company, taken as a whole, excluding any effect to the
extent resulting from any of the following: (i) changes affecting the Brazil or
international economy or political, business, economic, financial, credit or
capital market conditions, including interest rates or exchange rates, or any
changes therein, and not having a materially disproportionate effect on the
Company relative to other participants in the industry in which the Company
operates, (ii) the negotiation, execution, delivery, performance or announcement
of this Agreement, including any litigation resulting therefrom, any
cancellation of or delays in customer orders, any reduction in sales and adverse
change in supplier, distributor or similar relationships (in each case to the
extent resulting primarily therefrom), (iii) any change arising from or relating
to compliance by the Company with the terms of this Agreement, or action taken,
or failure to act at the request of Purchaser, (v) acts of war (whether or not
declared), the commencement, continuation or escalation of a war, acts of armed
hostility, sabotage or terrorism or other international or national calamity or
any material worsening of such conditions threatened or existing as of the date
of this Agreement, (vi) any hurricane, earthquake, flood, or other natural
disasters or acts of God; (vii) changes in Brazilian GAAP after the date hereof;
(viii) any failure by the Company to meet any estimates of revenues, earnings,
projections or other economic performance, whether published, internally
prepared or provided to Purchaser or any of its Representatives in and of itself
(provided that the underlying cause(s) of or contributor(s) to any such failure
may be taken into account in determining whether a Company Material Adverse
Change shall have occurred); or (x) any effect or change to the extent that it
is cured or reversed prior to the date on which this Agreement would be
terminable pursuant to Section 11.1.

“Non-Competition Liquidated Damages” has the meaning set forth in Section 8.3.

“Ordinary Course” or “Ordinary Course of Business” means the conduct of the
Company within the normal day-to-day customs and procedures of Sellers,
consistent with the past practices, including as to timing and amounts, as
historically conducted.

“Party(ies)” has the meaning set forth in the Preamble.

 

9



--------------------------------------------------------------------------------

“Person” means an individual, corporation, partnership, limited liability
company, individual company of limited liability (empresa individual de
responsabilidade limitada), association, joint venture, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

“Permits” has the meaning set forth in Section 6.7.

“Personal Property” has the meaning set forth in Section 6.29.

“Purchaser” has the meaning set forth in the Preamble.

“Purchaser’s Conditions to Close” has the meaning set forth in Section 4.3.

“Purchaser’s Indemnified Parties” has the meaning set forth in Section 7.1.

“Purchase Price” has the meaning set forth in Section 3.1.

“Post-Closing Price Adjustments” has the meaning set forth in Section 3.2.

“Quotaholders’ Agreement” has the meaning set forth in Section 9.2.

“Quota Pledge Agreement” has the meaning set forth in Section 9.4.

“Reais” or “R$” means Brazilian Reais.

“Refusing Party” has the meaning set forth in Section 11.6.

“Representative” means any officer, director, employee, accountant, counsel,
consultant, advisor, agent, shareholder or Affiliate.

“Seller” has the meaning set forth in the Preamble.

“Sellers’ Conditions to Close” has the meaning set forth in Section 4.4.

“Seller’s Indemnified Parties” has the meaning set forth in Section 7.2.

“Shares” means quotas representing the capital stock of the Company.

 

10



--------------------------------------------------------------------------------

“Statement” has the meaning set forth in Section 3.3.(b).

“Software” has the meaning set forth in Section 6.24.

“Taxes” means without limitation all federal, state and municipal taxes,
charges, contributions and social charges, price on public services, fees,
levies or other assessments or withholdings imposed by any Governmental
Authority on, based on, or with respect to, including, without limitation,
income, gross receipts, sales, use, goods and services, capital transfer,
profits, license, value-added, capital, franchise, ad valorem, minimum taxes,
withholding, payroll, employment, employer health, FGTS, INSS, social
contributions, social security, excise, severance, environmental, occupation,
property, or other taxes, customs duties, fees, assessments or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax
or additional amounts, including any amounts payable as a result of the
application of monetary correction or any other factor imposed by any taxing
authority.

“Tax Return” means any return (including estimated returns), declaration,
report, claim for refund, or information return or statement relating to Taxes,
including any schedule or attachment thereto.

“TED” means an interbank wire transfer of immediately available funds.

“Third Party Intellectual Property” has the meaning set forth in Section 6.27.

“Transaction” has the meaning set forth in the Preamble.

“Transferred Shares” has the meaning set forth in Section 2.1.

 

2. PURCHASE AND SALE OF THE COMPANY

2.1. Subject to the terms and conditions herein, on the Closing Date, Sellers
shall sell to Purchaser and Purchaser shall purchase from Sellers four hundred
thousand (400,000) Shares of the capital stock of the Company fully subscribed
and paid for, free and clear from any Liens, and as consequence of that, the
Information Business (collectively hereinafter referred to as “Transferred
Shares”).

 

11



--------------------------------------------------------------------------------

2.2. Each one of Sellers will transfer to Purchaser two hundred thousand
(200,000) Shares currently owned by each of them. As a result of the
Transaction, the shareholding structure of the Company, after the Closing, shall
be as follows:

 

SHAREHOLDER

   NUMBER OF SHARES      CAPITAL STOCK  

Purchaser

     400,000       R$ 400,000.00   

Ricardo

     50,000       R$ 50,000.00   

Alexandre

     50,000       R$ 50,000.00      

 

 

    

 

 

 

Total

     500,000       R$ 500,000.00      

 

 

    

 

 

 

2.3. Ricardo’s Spouse and Alexandre’s Spouse expressly agree with the
Transaction and the transfer of the Transferred Shares to the Purchaser,
granting to it irrevocable and irreversible release, having nothing further to
claim at any time and on any account in relation to the ownership of the
Transferred Shares.

 

3. PURCHASE PRICE; PAYMENT AND ACCOUNTING ADJUSTMENT

3.1. Subject to the further terms hereof, the aggregate consideration of sixty
million Reais (R$60,000,000.00) (“Purchase Price”) to be paid and delivered by
Purchaser as set forth in Section 4.2 for the Transferred Shares and the
representations, warranties and covenants of the Sellers contained herein shall
be comprised of the following:

(a) an amount in cash equal to forty-three million Reais (R$43,000,000.00) shall
be paid to Sellers in accordance with the percentages of the Shares owned by
each of the Sellers on the Closing Date;

(b) the Escrow Amount;

(c) five million Reais (R$5,000,000.00) are deducted from the Purchase Price and
paid to Ricardo as indemnification for his non competition and non solicitation
obligation set forth in Section 8.1 below; and

(d) five million Reais (R$5,000,000.00) are deducted from the Purchase Price and
paid to Alexandre as indemnification for his non competition and non
solicitation obligation set forth in Section 8.1 below.

 

12



--------------------------------------------------------------------------------

3.2. The Parties agree that the Purchase Price is fixed and will not suffer any
kind of reduction, in any way, except for the amount represented by Adjusted
Cash, Debt and Net Working Capital adjustments, as per the procedure set forth
below (“Post-Closing Price Adjustments”) and under Schedule 3.4.2 and Schedule
3.4.3. The Sellers agree that, in any event, on the Closing Date, the Company
will have sufficient Cash available to meet its working capital requirements to
operate in its normal course of business after the Closing Date.

3.3. The Parties agree that the Company will retain the services of Deloitte to:

(a) issue a balance sheet of the Company as of the Closing Date (the “Closing
Balance Sheet”) in accordance with Brazilian GAAP and pursuant to the same
criteria used for preparing the Financial Statements and the Base Balance Sheet;
and

(b) based on the Closing Balance Sheet, issue a statement showing the
calculation of (i) the Adjusted Cash adjustment described in Section 3.4.2
below, (ii) the Debt adjustment described in Section 3.4.3 below and (iii) the
Net Working Capital adjustment described in Section 3.4.4 below (the
“Statement”).

3.4. The Closing Balance Sheet and the Statement shall be delivered by Deloitte
both to Purchaser and Sellers, in English, as early as possible, but in any
event no later than thirty (30) days after the Closing Date. The costs incurred
in retaining the services of Deloitte shall be shared equally between Sellers
and Purchaser.

3.4.1. The Parties will have fifteen (15) days to agree with the Closing Balance
Sheet and the Statement prepared by Deloitte. In case any Part disagrees with
the documents prepared, this Party will be entitled to hire an independent
auditor selected among (i) Ernst & Young, (ii) PriceWaterhouseCoopers or
(iii) KPMG. (“Appraiser”) of its choice to prepare the Closing Balance Sheet and
the Statement.

(a) If the difference calculated by Deloitte and the Appraiser is equal to or
lower than ten percent (10%), the amount to be considered shall be equal to the
arithmetic average of those amounts.

(b) If the difference calculated by Deloitte and the Appraiser is higher than
ten percent (10%), Deloitte and the Appraiser shall appoint a third appraiser
(“Arbitration Appraiser”) to prepare (within a term no longer than thirty
(30) days of its contracting) the Closing Balance Sheet and the Statement, and
this new appraiser shall take into account, in its analysis, the calculations
made by Deloitte and the Appraiser, provided that the value of its appraisal
must be located between the values resulting from prior appraisals and shall be
deemed as final and binding upon the Parties. The costs resulting from
contracting the Arbitration Appraiser shall be paid by the Part that disagreed
with the Closing Balance Sheet and the Statement prepared by Deloitte.

 

13



--------------------------------------------------------------------------------

(A) Adjusted Cash

3.4.2. The Purchase Price shall be (i) increased by the amount, if any, by which
the Closing Cash exceeds the Estimated Cash; or (ii) reduced, by the amount, if
any, by which the Closing Cash is less than the Estimated Cash. An illustrative
example of the Cash calculation routine is attached as Schedule 3.4.2.

(B) Debt adjustment

3.4.3. The Purchase Price shall be (i) decreased by the amount, if any, by which
the Closing Debt exceeds the Estimated Debt; or (ii) increased by the amount, if
any, by which the Closing Debt is less than the Estimated Debt. An illustrative
example of this calculation is attached as Schedule 3.4.3.

(C) Net Working Capital adjustment

3.4.4. The Purchase Price shall be (i) increased by the amount, if any, by which
the Closing Date Net Working Capital exceeds the Factor-Based Net Working
Capital Estimate; or (ii) reduced by the amount, if any, by which the Closing
Date Net Working Capital is less than the Factor-Based Net Working Capital
Estimate. An illustrative example of the calculation is attached as Schedule
3.4.4.

3.4.5. The payments mentioned in Section 3.4.2, Section 3.4.3 and Section 3.4.4
above must be made by Purchaser or Sellers, as the case may be, within fifteen
(15) days from the date of delivery of the Closing Balance Sheet and the
Statement by Deloitte, by wire transfer of immediately available funds to the
bank account to be indicated by the relevant Party.

3.5. The obligation of the Sellers, if any, to pay the Post-Closing Price
Adjustments amount shall be joint and several.

 

4. CLOSING, CONDITIONS TO CLOSING AND CONDUCT OF THE BUSINESS

4.1. Closing. Subject to the terms and conditions set forth herein, the actual
purchase and sale of the Transferred Shares, by means of the delivery of any
document or performance of any act required or convenient for that

 

14



--------------------------------------------------------------------------------

purposes (the “Closing”), as set forth in Section 4.2, shall take place at the
offices of Pinheiro Neto Advogados, in São Paulo, at Rua Hungria, No. 1100, no
earlier than the fifth (5th) Business Days, and no later than the tenth
(10th) Business Day following the receipt by Purchaser of the notice mentioned
in Section 4.5, on a date agreed by the Parties, provided that if the conditions
set forth in Section 4.3 have not been fulfilled or waived on or before
April 30, 2013, this Agreement shall be deemed terminated and Section 11 shall
apply. The day on which the Closing occurs shall be for purposes of this
Agreement the “Closing Date”.

4.2. Closing Acts. At the Closing, the following acts shall occur:

(a) delivery by the Sellers and Purchaser of the respective certificates
confirming that the representations and warranties of each of them contained
herein shall be true and correct with the same effect as though such
representations and warranties had been made on and as of the Closing Date. The
foregoing certification shall be made upon the signature and delivery of a
certificate, in the form attached hereto as “Schedule 4.2(a)”;

(b) Purchaser shall pay to the Sellers the amount of forty-three million Reais
(R$43,000,000.00) as part of the Purchase Price, according to the provisions of
Section 3.1.(a), by TEDs to the bank accounts designated by the Sellers;

(c) Purchaser shall deposit in the Escrow Account the Escrow Amount, according
to the provisions of Section 3.1. (b), by a TED;

(d) Purchaser shall pay to Ricardo the amount of five million Reais (R$
5,000,000.00) as indemnification for his non competition and non solicitation
obligation set forth in Section 8.1 below, according to the provisions of
Section 3.1. (c), by TEDs to the bank accounts designated by the Sellers;

(e) Purchaser shall pay to Alexandre the amount of five million Reais (R$
5,000,000.00) as indemnification for his non competition and non solicitation
obligation set forth in Section 8.1 below, according to the provisions of
Section 3.1. (d), by TEDs to the bank accounts designated by the Sellers;

 

15



--------------------------------------------------------------------------------

(f) Sellers shall deliver to Purchaser four (4) executed copies of the amendment
to the articles of association of the Company as set forth in “Schedule
4.2. (f)”, evidencing the transfer of the Transferred Shares to Purchaser;

(g) Sellers shall deliver to Purchaser the following valid clearance
certificates (certidões negativas) of debt related to the Company, issued for
the purposes of changing Company’s corporate control: (i) Certidão Conjunta
Negativa de Débitos relatives a Tributos Federais e à Dívida Ativa da União
issued by Receita Federal (Clearance Certificate related to taxes due to the
Brazilian Federal Tax authorities); (ii) Certidão Negativa de Débito, issued by
Instituto Nacional da Seguridade Social—INSS (Clearance Certificate related to
payments due to the INSS); and (iii) Certificado de Regularidade do Fundo de
Garantia por Tempo de Serviço—FGTS (Clearance Certificate related to payments
due to FGTS), issued by Caixa Econômica Federal;

(h) Sellers shall deliver to Purchaser a Non-Employee Officer Agreement signed
by Ricardo as set forth in “Schedule 4.2 (h)”;

(i) Sellers shall deliver to Purchaser a Non-Employee Officer Agreement signed
by Alexandre as set forth in “Schedule 4.2 (i)”;

(j) the Purchaser and the Sellers shall deliver to each other the documents that
evidence the powers and authority of their respective representatives who act as
signatories of all documents that are executed at Closing;

(k) the Purchaser and the Sellers shall deliver to each other the corporate
approvals needed to evidence that the Purchaser and the Sellers are each
authorized to enter into all such the documents that are executed at Closing,
perform the acts contemplated therein, fulfill the obligations assumed
thereunder and complete the Transaction;

(l) Sellers shall exhibit to Purchaser all Company’s corporate books, duly
registered with the Board of Trade of the State of São Paulo and updated;

 

16



--------------------------------------------------------------------------------

(m) Sellers shall deliver to Purchaser the resignation letters of Company’s
officers appointed by Sellers, in which Company’s officers grant broad, full,
general, and irrevocable release to Company, so that nothing else may be claimed
on any account (such resignations shall be effective concurrently with the
transfer of the Transferred Shares to Purchaser);

(n) the Parties shall enter into a Quotaholders’ Agreement, in the form attached
hereto as “Schedule 9.2”;

(o) the Parties shall enter into a Escrow Agreement with the Escrow Agent, in
the form attached hereto as “Schedule 9.1”;

(p) the Parties shall enter into a Quota Pledge Agreement, in the form attached
hereto as “Schedule 9.4”; and

(q) the Purchaser shall deliver to the Sellers copy of the US FCPA as in force
today, together with the Purchaser’s compliance policy and compliance program.

4.2.1. Simultaneous Actions. All actions required to be taken at Closing shall
be deemed to occur simultaneously. No Party hereto shall have any obligation to
consummate any of the actions referred to in Section 4.2, unless all such
actions shall have been consummated, with due regard to the provisions set forth
in such Section, or waived by all the Parties in writing, and, if any Party
fails to take any action required to be taken at Closing, all actions
effectively taken at Closing shall be deemed null and void and each Party shall
take such further action as may be reasonably required to undo and unwind any
action taken at Closing.

4.3. Purchaser’s Conditions to Closing. The obligation of the Purchaser to carry
out its respective actions at Closing is conditioned, as per article 125 of the
Brazilian Civil Code, to the fulfillment of each of the following conditions
precedent by the Sellers (“Purchaser’s Conditions to Close”) or to the waiver by
the Purchaser of such Purchaser’s Conditions to Close:

(a) approval by CADE of the Transaction set forth in this Agreement;

(b) the Sellers and the Company shall have obtained the approvals, permits,
authorizations, consents and waivers listed in “Schedule 4.3.(b)”, valid as of
the Closing Date;

 

17



--------------------------------------------------------------------------------

(c) the representations and warranties made by the Sellers in this Agreement
shall be true and correct in all material respects at and as of the date of this
Agreement and as of the Closing Date as though restated on and as of such date
(except in the case of any representation or warranty that by its terms is made
as of a date specified in such representation or warranty, in which case such
representation or warranty shall be true and correct as of such date);

(d) on the Closing Date, no statute, rule, regulation, executive order, decree,
injunction or other order (whether temporary, preliminary or permanent) issued
by any court of competent jurisdiction shall be in effect that restricts or
prohibits consummation of the Transaction contemplated by this Agreement;

(f) no Material Adverse Change on the Company shall have occurred; and

(g) the Sellers and the Escrow Agent shall have entered into the Escrow
Agreement and the Escrow Account shall be duly opened.

4.4. Sellers’ Conditions to Closing. The obligation of the Sellers to carry out
its respective actions at Closing is conditioned, as per article 125 of the
Brazilian Civil Code, to the fulfillment of each of the following conditions
precedent by the Purchaser (“Sellers’ Conditions to Close”) or to the waiver by
the Sellers of such Sellers’ Conditions to Close:

(a) approval by CADE of the Transaction set forth in this Agreement;

(b) the representations and warranties made by the Purchaser in this Agreement
shall be true and correct in all material respects at and as of the date of this
Agreement and as of the Closing Date as though restated on and as of such date
(except in the case of any representation or warranty that by its terms is made
as of a date specified in such representation or warranty, in which case such
representation or warranty shall be true and correct as of such date);

 

18



--------------------------------------------------------------------------------

(c) on the Closing Date, no statute, rule, regulation, executive order, decree,
injunction or other order (whether temporary, preliminary or permanent) issued
by any court of competent jurisdiction shall be in effect that restricts or
prohibits consummation of the Transaction contemplated by this Agreement; and

(d) the Purchaser and the Escrow Agent shall have entered into the Escrow
Agreement and the Escrow Account shall be duly opened.

4.5. Closing Notice. The Sellers shall, within five (5) Business Days from the
fulfillment and/or waiver of the Purchaser’s Condition to Close and/or the
Sellers’ Conditions to Close (by the Sellers or the Purchaser, as the case may
be) set forth in Section 4.3 and Section 4.4, as the case may be, deliver a
notice to the Purchaser (“Closing Notice”), in accordance with Section 12:
(i) stating the occurrence of such fulfillment and/or waiver (by the Sellers or
the Purchaser, as the case may be); (ii) proposing two (2) options of proposed
dates for the Closing Date, which shall be within the time periods set forth in
Section 4.1; and (iii) modifying the Disclosure Schedules to reflect any changes
permitted by Section 4.6 and subsections. Failure by the Purchaser to respond to
the Closing Notice within five (5) Business Days after its receipt will
represent acceptance by the Purchaser of the proposal to close the Transaction
on one of the dates indicated therein, provided that the Purchaser shall not
accept any of the dates if it has a justified reason and shall, therefore,
propose a new date, that shall not be more than ten (10) Business Days as from
the date of such new proposal.

4.6. Conduct of Business Prior to the Closing. During the period from the date
of this Agreement and continuing until the earlier of the termination of this
Agreement and the Closing Date, except to the extent that the Purchaser shall
otherwise consent in writing, to the extent legally permissible, the Sellers
will exercise their voting rights, as quotaholders of the Company, over the
Company to cause the Company to carry on their business in the ordinary course
in the same manner as heretofore conducted, pay or perform their obligations
when due, and use their commercially reasonable efforts consistent with past
practice and policies to preserve intact their present business organization,
keep available the services of their present officers and key employees and
preserve their relationships with customers, suppliers, distributors, licensors,
licensees, and others having business dealings with them.

 

19



--------------------------------------------------------------------------------

4.6.1 Restricted Actions of the Company. Without limiting the foregoing and
except as expressly contemplated by this Agreement, the Sellers undertake the
obligation to exercise their voting rights, as quotaholders of the Company, over
the Company so as not to approve or hinder the performance of any of the
following acts, as from the date hereof up to the Closing Date, without the
prior written consent of the Purchaser:

(a) sell, pledge, acquire, dispose of or otherwise voluntarily subject to any
Lien any of the Company’s assets or on any of the Shares;

(b) acquire or agree to acquire by merging or consolidating with, or any other
similar restructuring or by purchasing any assets or equity securities of, or by
any other manner, any business or any Person or division thereof, or otherwise
acquire or agree to acquire outside of the ordinary course of business
consistent with prior practice any assets in any amount, or enter into any joint
venture, strategic alliance, exclusive dealing, noncompetition or similar
contract or arrangement;

(c) enter into or amend any contractual obligation with any related party of the
Sellers;

(d) approve the redemption, purchase, issue or disposal of any part or of all
Shares;

(e) execute any Material Contract and/or terminate, amend or withdraw from any
of the Material Contracts currently in force and in effect, except for those
contracts which expire in accordance with their stated term (provided that in
such cases of expiration in accordance with their stated term, the Sellers shall
provide the Purchaser with reasonable notice of such expirations and discuss
with the Purchaser the effects thereof);

(f) contract any new debt above two hundred and fifty thousand Reais
(R$250,000.00);

 

20



--------------------------------------------------------------------------------

(g) increase or approve any other change in the total annual compensation paid
to any Company’s Employee or the establishment of any bonus, insurance,
severance indemnity, deferred payment, pension, retirement, profit sharing,
stock options, stock purchase or other Company’s Employee benefit plan, except
as required by Law or under the applicable collective labor agreements;

(h) retain any new employee with a monthly compensation higher than five
thousand Reais (R$5,000.00) or dismiss any Company’s Employee with a base salary
in excess of five thousand Reais (R$5,000.00), except in case of termination
with cause, or implement a plan for the dismissal or hiring of any such
Company’s Employee;

(i) perform any acts that are not strictly within the normal course of the
business of the Company , including any service change or enhancement with
material customers and suppliers;

(j) introduce any changes in the accounting policies and/or principles adopted
by the Company;

(k) donate or waive any right;

(l) introduce any changes in the business policies or procedures of the Company;

(m) implement any corporate restructuring;

(n) pay any dividend or interest on shareholders’ equity (juros sobre capital
próprio);

(o) effects any capital increase or reduction;

(p) assign any lease agreement related to any real estate property to which the
Company has a contractual right;

(q) assume any obligations or undertake any expenses, including capital
expenditures, or duties in excess of a value equal to, for each transaction, two
hundred and fifty thousand Reais (R$250,000.00);

 

21



--------------------------------------------------------------------------------

(r) grant financing or guarantees in favor of any of the Sellers, their related
parties or third parties;

(s) early repay or prepay any loans or other financial facilities of any nature
undertaken by the Company;

(t) initiate, as a plaintiff, any litigation and/or arbitration proceedings or
settle any individual claim involving an amount exceeding fifty thousand Reais
(R$50,000.00); and

(u) agree or commit to do any of the matters set out in this Section 4.6.1.

4.6.2 Sellers Obligations. As from the date hereof and up to the Closing Date,
the Sellers shall exercise their Control power over the Company to cause each of
them to:

(a) ensure the Purchaser reasonable access, during normal business hours, and
after reasonable prior notice, to the books and records of the Company;

(b) provide the Purchaser with data and other financial and operational
information relating to the business conducted by the Company as may be
reasonably requested in the context of the proposed Transaction;

(c) maintain in good order all corporate and accounting books and records of the
Company in accordance with past practices and procedures;

(d) comply with applicable Laws in all material aspects in accordance with past
practices of the Company;

(e) comply with its contract obligations in all material aspects;

(f) make timely payment of all its financial commitments; and

(g) pay all Taxes payable, except for Taxes that are being disputed in good
faith and by appropriate means, in accordance with past practices of the
Company.

 

22



--------------------------------------------------------------------------------

5. PURCHASER’S REPRESENTATIONS AND WARRANTIES

The Purchaser represents and warrants to Sellers that each of the following
representations and warranties is, as of the date hereof, true and correct and
in full force and effect:

5.1. Organization and Powers. The Purchaser is a limited liability company
(sociedade limitada) incorporated, organized and established, under the Laws of
Brazil and duly enrolled with the Brazilian Federal Revenue (Receita Federal do
Brasil), and has full corporate power and authority to own, lease and operate
its properties and to carry on its business as it is now being conducted.

5.2. Authorization, Binding Effect. The Purchaser has all requisite corporate
power and authority to enter into this Agreement and the Ancillary Agreements to
which it is a party, to perform its obligations hereunder and thereunder and to
consummate the Transaction. The execution, delivery and performance by the
Purchaser of this Agreement and each of the Ancillary Agreements to which the
Purchaser is a party and the consummation of the Transaction has been duly and
validly executed and delivered by the Purchaser. This Agreement, and each of the
Ancillary Agreements to which the Purchaser is a party, have been duly executed
and delivered by the Purchaser and, assuming the due authorization, execution
and delivery by the other parties hereto and thereto (other than the Purchaser),
this Agreement constitutes, and in the case of the Ancillary Agreements they
constitute, valid and binding obligations of the Purchaser, enforceable against
the Purchaser in accordance with their respective terms, except as such
enforceability may be subject to applicable bankruptcy, reorganization,
insolvency, moratorium and similar Laws affecting the enforcement of creditors’
rights generally and by general principles of equity.

5.3. Conflicts. The execution, delivery and performance by the Purchaser of this
Agreement and the consummation of the Transaction contemplated herein do not and
will not (i) violate the corporate documents or bylaws of the Purchaser,
(ii) violate any applicable material Law, including, but not limited, to any
antitrust Law or (iii) violate any contract, agreement or obligation entered
into by the Purchaser on or prior to the date hereof.

5.4. Consents and Approvals. No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
Governmental Authority, is required by or with respect to the Purchaser in
connection with the execution, delivery and performance of this Agreement and

 

23



--------------------------------------------------------------------------------

the Ancillary Agreements by the Purchaser or the consummation by the Purchaser
of the Transaction including for filings, permits, authorizations, consents,
approvals or other such actions as may be required under, and other applicable
requirements of, any applicable antitrust Laws.

5.5. Litigation. There is no Litigation pending against or affecting, the
Purchaser before any court or arbitrator or any Governmental Authority, which in
any manner prevents, materially alter or delay the Transaction contemplated by
this Agreement.

5.6. Financial Capacity. The Purchaser has the financial capacity whether
through its own resources or through committed credit facilities from reputable
financial institutions to fulfill all of its obligations under this Agreement.
The fulfillment of all obligations assumed by the Purchaser in this Agreement is
not subject to any financing condition.

5.7. Expenses. The Purchaser shall bear all the expenses, including any
commission or fee, to be paid to any brokers, finders or advisors engaged by the
Purchaser in connection with this Agreement.

5.8. Compliance with Laws. Based on the information provided by the Company and
the Sellers, the Purchaser has not identified any circumstance or conditions
relating to anti-corruption Laws, including the US FCPA, which could prevent the
conclusion of the Transaction. The Purchaser is a legal entity subject to the US
FCPA. As a legal entity subject to the US FCPA, the Purchaser maintains a
compliance policy and a compliance program, which shall be delivered to the
Seller as established in Section 4.2(q), in order to allow the Sellers to
implement such policy and program in the Company.

5.9. Dividends. The Sellers deliberated and paid dividends on December 24th,
2012 equal to the Company’s current cash less three hundred thousand Reais (R$
300,000.00).

 

6. SELLERS’ REPRESENTATIONS AND WARRANTIES

The Sellers represent and warrant to the Purchaser that each of the following
representations and warranties is, as of the date hereof, true and correct and
in full force and effect:

6.1. Organization and Powers. Each of Ricardo and Alexandre is a natural person
and is legally competent to own, lease and operate his respective properties and
to carry on his business as currently conducted. The Company is a legal entity
duly organized and validly existing and in good

 

24



--------------------------------------------------------------------------------

standing under the Laws of the Federative Republic of Brazil. The Company is
duly organized and validly existing under the Laws of Brazil, have the
applicable permits required to possess, hold, lease and dispose of their assets
and do not have restrictions to conduct their activities as currently conducted
and, also, to perform all the transactions contemplated in this Agreement. The
corporate books, documents and records of the Company fully and accurately
reflect the shareholding structure of the Company. The stock capital of the
Company is five hundred thousand Reais (R$500,000.00), divided into five hundred
thousand (500,000) Shares.

6.2. Authorization, Binding Effect. Each of Ricardo and Alexandre has the power
and capacity to enter into this Agreement, the Ancillary Agreements to which he
is a party, to perform his obligations hereunder and thereunder, and to
consummate the Transaction. Except for the consent referred in Section 2.3, no
consents are required for the authorization, execution, delivery and performance
of this Agreement and the Ancillary Agreements by each of Ricardo and Alexandre.
This Agreement has been, and each of the Ancillary Agreements to which a Seller
is a party has been, duly executed and delivered by each of the Sellers and,
assuming due authorization, execution and delivery by the other parties hereto
and thereto (other than the Sellers), this Agreement constitutes, and each
Ancillary Agreement to which such Seller Party is a party, constitutes, valid
and binding obligations of each of the Sellers, enforceable against such Seller
in accordance with their respective terms.

6.3. Conflicts. The execution, delivery and performance by each Seller of this
Agreement and each Ancillary Agreement to which such Seller is a party, and the
consummation of the Transaction hereby, do not and will not conflict with or
result in any material violation of or material default under (with or without
notice or lapse of time, or both) or give rise to a right of termination,
cancellation, modification or acceleration of any material obligation or loss of
any material benefit under, or result in the imposition or creation of any Lien
upon the Assets or any Lien upon any of the properties or assets of the
Information Business (tangible or intangible), or cause the Company to become
subject to, or liable for, the payment of any Tax under (a) any provision of the
organizational documents of the Company, (b) any contract to which any Seller or
the Company is a party or by which it or any of its properties or assets is
bound, (c) any Permit or (d) any Law applicable to any Seller or the Company or
any of their respective properties or assets (whether tangible or intangible).

6.4. Consents and Approvals. No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
Governmental Authority, is required by or with respect to the Sellers in
connection with the execution, delivery and performance of this Agreement and

 

25



--------------------------------------------------------------------------------

the Ancillary Agreements by the Purchaser or the consummation by the Purchaser
of the Transaction including for filings, permits, authorizations, consents,
approvals or other such actions as may be required under, and other applicable
requirements of, any applicable antitrust Laws.

6.5. Litigation. Except as set forth in Schedule 6.5, there is no Litigation
pending against or affecting, the Information Business, the Assets, the
Intellectual Property, the Assumed Contracts and/or the Company before any
Governmental Authority, or which in any manner challenges or seeks to prevent,
alter, materially delay or adversely affect the Transaction contemplated by this
Agreement.

6.6. Compliance with Laws and Court Orders; No defaults. (a) The Sellers and the
Company are not in material violation of, or have violated, any applicable Law
relating to the Information Business and have not received any complaint,
citation or notice of violation from any Government Body, and none are
threatened, alleging that they have violated Law No. 12,737 dated as of
November 30, 2012 and any applicable Law relating to the Information Business,
are not in default under, and no condition exists that with notice or lapse of
time or both would constitute a default under the terms of any Permit, rights or
obligations of the Information Business, and are not subject to any unpaid fine,
obligation to pay damages or any continuing sanction for any such noncompliance,
whether actual or contingent and whether or not covered by insurance. (b) The
Information Business and the Company do not and will not violate Law No. 12,737,
dated as of November 30, 2012, currently in period of vacatio legis and to be
effective as of April 2, 2013.

6.6.1. The Sellers and the Company have delivered to the Purchaser a correct and
complete copy of each report, study, survey or other document to which the
Sellers and the Company have access relates to the compliance of the Sellers and
the Company with, or the applicability to the Sellers and the Company of, any
Law.

6.7. Permits and Licenses. The Company holds all required permits, licenses,
approvals, registrations and authorizations from all Governmental Authorities
which are necessary to lawfully conduct the Information Business in a manner
consistent with past practices (“Permits”). All such Permits are in full force
and effect. All such Permits are owned or validly held by the Company and are
listed in Schedule 6.7. Such Permits will not be adversely affected by the
transfer of the Transferred Shares, which will imply the transfer of control, of
the Company to the Purchaser.

 

26



--------------------------------------------------------------------------------

6.8. Taxes.

6.8.1. All Tax Returns and other ancillary tax and social security obligations
of the Company required to be filed/performed on and prior to the Closing Date
have been timely filed/performed by the Closing Date and were true, complete and
correct in all respects. All Taxes of the Company due and payable prior to or on
the Closing Date (whether or not shown on any Tax Return) have been or will be
duly and fully paid by the Company prior to the Closing Date.

6.8.2. Except as set forth in Schedule 6.8.2, there is no action, audit,
proceeding, or investigation for the assessment of Taxes related directly or
indirectly to the Company or to the Information Business that is pending,
anticipated or threatened by any Governmental Authorities against the Company
and none of the Sellers have received from any Governmental Authority any notice
indicating any intent to open an audit or investigation or any request for
information. No Tax, fine or penalty imposed by any Governmental Authority for
delinquent or untimely payment of Taxes owed by the Company or resulting from
any non-fulfillment or non-payment or untimely fulfillment for payment of Taxes
or any ancillary Tax obligations, or resulting from any audit or any inspection
by any Governmental Authority is unpaid or is in dispute and no issue raised by
any Governmental Authority in any completed audit or investigation can
reasonably be expected to be raised in a later Tax period.

6.8.3. There are no Liens for Taxes upon any Assets or properties of the Company
or the Shares.

6.8.4. The Company has timely withheld and paid all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, Affiliate or third party.

6.8.5. The Company is not a party to or bound by any Tax allocation, sharing or
indemnity agreement and the Company has not filed any Tax Returns as a member of
any combined, affiliated, unitary or consolidated group of companies in any
jurisdiction.

6.9. Properties Title. The Company has good and marketable legal title in and
ownership of all the Assets, without any limitation on transferability and free
and clear of any Liens. All Assets are in good operating condition and repair
(subject to normal wear and tear) and are suitable for the purpose they are
used.

 

27



--------------------------------------------------------------------------------

6.10. Real Estate Matters and Leases.

6.10.1. None of the real property used or occupied by the Business or the
Company (“Business Real Property”), is owned by the Company, nor has the Company
ever owned any real property with respect to the Information Business. All of
the Business Real Property is leased by the Company.

6.10.2. Schedule 6.10.2 sets forth all leases and other agreements pursuant to
which the Company derives its rights in the Business Real Property (“Leases”),
including, with respect to each such Lease, the identity of the landlord or
sublandlord, the addresses, the date of such Lease and each amendment thereto.

6.10.3. The Leases are valid, binding and enforceable in accordance with their
respective terms, and there does not exist (nor has there ever been) under any
such Lease any material default by the Company or, to the Sellers’ Best
Knowledge, by any other Person, or any event that, with or without notice or
lapse of time or both, would constitute a material default by the Company or, to
the Sellers’ Best Knowledge, by any other Person. The Sellers have delivered to
the Purchaser complete copies of all Leases, including all amendments and
agreements related thereto, and the Leases constitute the entire agreement
between the Company and each landlord or sublandlord with respect to the
Business Real Property. All rent and other charges currently due and payable
under the Leases have been paid, except for liabilities reflected or reserved
against in the Company Financial Statements.

6.10.4. The Company is the holder of the tenant’s interest under the Leases and
has not assigned the Leases or subleased all or any portion of the premises
leased thereunder. Except for the installation of certain built-in furniture,
which can be removed if necessary, and the construction made in the Business
Real Property that has to be restored to original condition when returning the
Business Real Property to the respective landlord, the Company has not made any
material alterations, additions or improvements to the premises leased under the
Leases that are required to be removed at the termination of the applicable
Lease term.

 

28



--------------------------------------------------------------------------------

6.11. Liens; Liabilities. As of the Closing, the Company:

 

  (a) shall own no assets other than the Assets described in Exhibit II, all of
which shall be (i) free and clear of any Liens, (ii) in good condition, fair
wear and tear excepted, and have been regularly serviced and maintained,
(iii) in strict compliance of any existing applicable restrictive covenant or
any provision of Law, and (iv) sufficient for the conduct of the Information
Business in the Ordinary Course; and

 

  (b) shall have no employees, except for the Company Employees.

6.12. Ownership. Immediately prior to the Closing, Sellers shall be the lawful
and beneficial owner of the all shares issued by the Company, including the
Transferred Shares, which shall represent eighty percent (80%) of the capital
stock of the Company, free and clear of any Liens. All of the shares were duly
authorized and validly issued and are fully paid and non-assessable. On the
Closing Date, there will be no existing options, warrants, calls, rights,
convertible or exchangeable securities or other commitments and agreements of
any character requiring, and there will be no securities of the Company
outstanding, which upon conversion or exchange would require the issuance, sale
or transfer of any additional shares of capital stock or other equity securities
of the Company or other securities convertible into, exchangeable for, or
evidencing the right to subscribe for or purchase shares of capital stock or
other equity securities of the Company other than to Purchaser as contemplated
by this Agreement and there are no voting trusts or other similar agreements to
which the Sellers are party with respect to the voting of the capital stock of
the Company. The Company is the lawful owner and holder of the peaceable and
uncontested possession of all of the Assets and own or possess all of the Assets
necessary to conduct of the Information Business as past practices.

6.13. Benefit Plans. Schedule 6.13 contains a copy of all benefit plans offered
to the Company Employees, including without limitation, profit sharing plans.
There is not any stock option plan in place. All the obligations with respect to
the benefit plans granted to the Company Employees have been accrued and timely
paid until the Closing Date, and the Company is not in default on any
obligations in relation to the Company Employees. All benefits are being
administered, in all material aspects, in accordance with their respective
terms, and also comply, in all material aspects, with the provisions of
applicable Law, as well as with Brazilian GAAP.

 

29



--------------------------------------------------------------------------------

6.14. Labor Matters. Schedule 6.14 contains a true and complete lists of (i) all
individuals who serve as employees (“Company Employees”) or trainees of or
consultants to the Company as of the date hereof, (ii) in relation to such
employees or trainees, the position, date of birth, date of commencement of
employment, the base salary and all remuneration (including benefits, such as
medical, disability or life insurance, cafeteria benefit, transport subsidy,
scholarship assistance) payable to each such individual, (iii) in relation to
such consultants, the consulting rate payable to such individual. Schedule 6.14
also contains a true, complete and accurate list of all temporary workers that
work for the Company as of the date hereof, including the position and date of
their commencement as temporary workers for the Company. The Company has hired
some consultants, as referred in item (iii) and which are listed in the Schedule
6.14., and has duly paid all of its obligations in connection with each
agreement.

6.14.1. The employment and services agreements for all employees, trainees and
consultants with annual salary in excess of one hundred thousand Reais
(R$100,000.00) are attached at Schedule 6.14.1.

6.14.2. The Company complies in all material respects with all Laws respecting
employment, employment practices, labor, terms and conditions of employment and
wages and hours, and the transactions contemplated by this Agreement will not
result in the violation of any applicable federal, state or local Laws, rules or
regulations respecting employment, employment practices, labor, terms and
conditions of employment and wages and hours.

6.14.3. All Company Employees may be fired during their employment relationship,
for cause or without cause. The Company, in case of termination of employment
relationship, will be obliged to pay, in due time, the severance rights which
are due to the employees in case of termination of an employment agreement with
or without cause.

6.14.4. All contributions, premiums, payments, interest or penalties required to
be paid, made or accrued by the Company in respect to labor or social security
obligations, including payments to the Instituto Nacional de Seguridade Social –
INSS and Fundo de Garantia por Tempo de Serviço – FGTS, have been made on or
before their due dates, in connection with the Company Employees. All such
contributions have been fully deducted for income tax purposes, and no such
deduction has been challenged or disallowed by any Governmental Body.

 

30



--------------------------------------------------------------------------------

6.14.5. No employee of or consultant to the Company has been injured in the
workplace or in the course of his or her employment or consultancy, except for
injuries which are covered by insurance or for which a claim has been made under
workers’ compensation or similar Laws.

6.14.6. Except as provided in Schedule 6.14.6, the Company does not have any
plan, program or policy providing for compensation, severance, termination pay,
performance awards, stock or stock-related awards, fringe benefits or other
material employee benefits of any kind, whether formal or informal, funded or
unfunded, written or oral and whether or not legally binding, which is now or
has ever been sponsored, maintained, contributed to or required to be
contributed to by the Company or pursuant to which the Company has any
liability, contingent or otherwise.

6.14.7. Except as provided in Schedule 6.14.7, since December 31, 2011, no
material change has been made in the terms of engagement or pension benefits of
any director, manager, officer or employee of the Company, and no such change,
and no negotiation or request for such a change, is due, promised or expected
within twelve (12) months from the date of this Agreement.

6.14.8. Except as provided in Schedule 6.14.8, as of this date, no director,
manager, officer or employee of the Company has given or received notice
terminating his office/employment or expressly demonstrated or notified his
intention to terminate his office/employment.

6.14.9. Except as provided in Schedule 6.14.9, the Company is not bound by or
subject to (and none of its assets or properties are bound by or subject to) any
written or oral, express or implied, commitment or arrangement with any labor
union or any collective bargaining agreement and no labor union has requested or
has sought to represent any of the employees, representatives or agents of the
Company, and there are no controversies, strikes, slowdowns or work stoppages
pending, or to the Best Knowledge of the Sellers, threatened between the Company
and its employees.

6.15. Financial Statements and Internal Controls.

 

  (a)

True and complete copies of the unaudited pro forma balance sheet of the Company
at October 31st, 2012 and the related unaudited pro forma statements of results
of operations and bank

 

31



--------------------------------------------------------------------------------

  statements of the Company, together with all related notes and schedules
thereto (collectively referred to as the “Company Financial Statements”) are
attached as Schedule 6.15.(a). The Company Financial Statements (i) fairly
present, in all material respects, the financial position, results of operations
and bank statements of the Information Business, (ii) are correct and complete
in all material respects and have been prepared in accordance with the books and
records of the Company and (iii) have been prepared in accordance with Brazilian
GAAP applied on a consistent basis throughout the periods indicated (except as
may be indicated in the notes thereto).

 

  (b)

Except as and to the extent adequately accrued or reserved against in the
balance sheet of the Company at October 31st, 2012 (“Balance Sheet Date”)
contained in the Company Financial Statements (such balance sheet together with
all related notes and schedules thereto included in the Business Financial
Statements, the “Balance Sheet”), the Company does not have any Liabilities of
any nature arising out of, relating to or affecting the Information Business,
whether accrued, absolute, contingent or otherwise, whether known or unknown and
whether or not required by Brazilian GAAP to be reflected in a Balance Sheet or
disclosed in the notes thereto, except for liabilities and obligations, incurred
in the Ordinary Course of Business consistent with past practice since the date
of the Balance Sheet that are not, individually or in the aggregate, material to
the Information Business or the Company.

 

  (c) On the Closing Date, the Company will have a minimum cash equivalent to
three hundred thousand Reais (R$300,000.00).

6.16. Actions Since Base Balance Sheet’s Date. Since the Balance Sheet Date, the
business of the Company has been conducted solely in the ordinary course of
business. Except as described in Schedule 6.16 of the Disclosure Schedule,
without limiting the generality of the foregoing, since the Balance Sheet Date
October 31st, 2012 has not:

(i) incurred any obligation or Liability or entered into any transaction in any
case other than in the ordinary course of business;

 

32



--------------------------------------------------------------------------------

(ii) capitalized, satisfied or discharged any lien, or paid any loan, obligation
or Liability other than current liabilities included in the Balance Sheet or
notes thereto and current Liabilities incurred since that date in the ordinary
course of business, nor has the Company repaid any loan, obligation or Liability
to any officer, director or shareholder, or to any Affiliate of any of the
Sellers or made any loan to or provided any guarantee in favor of any Person;

(iii) made any general wage or salary increase or any increase in compensation
payable or to become payable to any officers or management employees, or entered
into any employment contract with any officer or key salaried employee;

(iv) mortgaged, pledged, charged or subjected to lien or other encumbrance any
of its assets;

(v) sold or transferred any of its assets or prepaid or canceled any debts or
claims, except in each case in the ordinary course of business;

(vi) sold, assigned or granted rights under any patent, trade name, trademark or
copyright, or any application therefore, or any trade secrets for any products
currently manufactured or services provided by the Company except in the
ordinary course of the Company’s business;

(vii) waived any rights or claim of material value;

(viii) acquired any other business or entered into any licensing arrangement or
joint venture;

(ix) suffered any material Loss;

(x) suffered any damage or destruction, whether or not covered by insurance,
materially and adversely affecting the Company or its assets;

 

33



--------------------------------------------------------------------------------

(xi) experienced any other event or condition of any character which is, or with
the lapse of time or occurrence of such event or condition would be, adverse to
the financial condition, business, assets or operations of the Company;

(xii) taken any write-off on any assets, including but not limited to the value
of accounts receivable, inventory, fixed assets, or intangibles, of an amount
greater than one hundred thousand Reais (R$100,000.00) in the aggregate;

(xiii) declared or paid any dividend;

(xiii) made any distribution or disbursement of any nature whatsoever to any
officer, director or shareholder other than in the ordinary course of business;

(xiv) materially changed the terms and conditions applicable to the sale of its
products or the rendering of its services;

(xvi) suffered any Material Adverse Change;

(xv) approved or performed any issuance or redemption of Shares or engaged in
discussions for the merger of the Company into another legal entity;

(xvi) adopted or changed any accounting method or accounting practice, filed any
amended Tax Return or claims for Tax refunds, settled any Tax claim or
assessment relating to the Company, surrendered any right to claim refund of
Taxes, consented to any extension or waiver of the limitation period applicable
to any Tax claim or assessment relating to the Company, or taken any other
action or omitted to take any action, if any such adoption, change, amendment,
settlement, surrender, consent or other action or omission would have the effect
of increasing the Tax Liability of the Company; and

(xvii) nor have the Company committed itself to engage in any of the foregoing
actions.

 

34



--------------------------------------------------------------------------------

6.17. Books and Records. At the Closing, the corporate, accounting and fiscal
books and records of the Company (“Books and Records”) will be complete and
accurate in all relevant aspects and will reflect all items of income and
expense and all Assets and Liabilities required to be reflected therein.

6.18. Insurance. Schedule 6.18 contains an accurate and complete description of
all the insurance policies relating to the Company. All such insurance policies
are currently in full force and effect and will continue to be in force or
renewed through the Closing Date. All premiums due and payable under the Company
policies have been paid, and no notice of cancellation or termination has been
received with respect to any such policies.

6.19. Environmental Matters.

6.19.1. Hazardous Material. The Company has not: (a) operated any underground
storage tanks at any property that the Company has at any time owned, operated,
occupied or leased; or (b) released any substance that has been designated by
any Laws and the regulations promulgated pursuant to said the Laws to be
radioactive, toxic, hazardous or otherwise a danger to health or the
environment, including PCBs, asbestos, petroleum, urea-formaldehyde (“Hazardous
Material”), but excluding office and janitorial supplies properly and safely
maintained. No Hazardous Materials are present, as a result of the actions of
the Company in, on or under any property, that the Company has at any time
owned, operated, occupied or leased.

6.19.2. Hazardous Materials Activities. The Company has not transported, stored,
used, manufactured, disposed of, released or exposed its employees or others to
Hazardous Materials in violation of any Laws, nor have the Company disposed of,
transported, sold, or manufactured any product containing a Hazardous Material
(any or all of the foregoing being collectively referred to as “Hazardous
Materials Activities”), in violation of any Laws promulgated to prohibit,
regulate or control Hazardous Materials or any Hazardous Materials Activity. No
part of any real property used by the Company is in a condition which would
require cleanup of Hazardous Materials pursuant to applicable environmental Laws
that could result in such a Lien.

6.19.3. Environmental Liabilities. No action, proceeding (including
administrative proceedings), investigation, revocation proceeding, amendment
procedure, writ, injunction or claim is pending or, to the Best Knowledge,
threatened, concerning any Permit, Hazardous Material or any Hazardous Materials
Activity of the Company. There are no written claims pending against the Company
that relate to Liability of any Person for claims arising out of the release of
Hazardous

 

35



--------------------------------------------------------------------------------

Material into the environment or any other claims under environmental Laws with
respect to which the Company agreed to indemnify such Person nor has the Company
agreed to indemnify any other Person for such claim or agreed to assume
Liability for such claims. There is no fact or circumstance that would
reasonably be expected to involve the Company in any environmental litigation or
impose upon the Company or the Assets any environmental Liability.

6.20. Expenses. No consideration was promised or warranted by the Company as
commissions or brokerage fees, compensation and other amounts payable in any way
to any third parties that have provided services in respect of the Transaction
contemplated hereby.

6.21. Contracts and Commitments. Schedule 6.21.(a) contains a true and complete
list which identifies all material written and oral contracts, agreements,
leases, free leases, partnership agreements, guarantees or commitments relating
to or necessary for the Company (“Assumed Contracts”). Such Assumed Contracts
constitute all contracts which are required for the conduct of the Information
Business in the Ordinary Course. All such Assumed Contracts have been entered
into or executed in the Ordinary Course of Business and are valid, binding and
in full force and effect and are enforceable by the Company, in accordance with
their terms, and, subject to the relevant third parties’ consent, when required,
shall continue in full force and effect upon consummation of the Transaction
contemplated herein. The Company has performed all material obligations required
to be performed by it to date under the Assumed Contracts, and is not in breach
or default in any material respect thereof and no other party to the Assumed
Contracts is in breach or default in any material respect thereof.

6.21.1. Schedule 6.21 (a) lists all material contracts of the Company which
accurate and complete copies of them have been delivered or made available
through the virtual data room by the Sellers to the Purchaser through the
virtual data room (“Material Contracts”).

(i) all contracts and agreements relating to indebtedness other than trade
indebtedness of the Company, including any contracts and agreements in which the
Company is a guarantor of indebtedness;

(ii) all contracts and agreements with any Governmental Body to which the
Company is a party;

 

36



--------------------------------------------------------------------------------

(iii) all contracts and agreements that limit or purport to limit the ability of
the Company to compete in any line of business or with any Person or in any
geographic area or during any period of time;

(iv) all contracts and agreements between the Company, on the one hand, and the
Sellers or any Affiliate of the Sellers or of the Company, on the other hand;

(v) all contracts and agreements relating to the voting and any rights or
obligations of a shareholder of the Company;

(vi) all contracts regarding the acquisition, issuance or transfer of any
securities and each contract affecting or dealing with any securities of the
Company, including, without limitation, any restricted stock agreements or
escrow agreements;

(vii) all contracts providing for indemnification of any officer, director,
employee or agent of the Company; and

(vii) any agreement of the Company that is terminable upon or prohibits
assignment or a change of ownership or control of the Company.

6.21.2. Each Material Contract (i) is valid and binding on the Company, and, to
the Best Knowledge of the Sellers, on the other parties thereto, and is in full
force and effect, and (ii) upon consummation of the transactions contemplated by
this Agreement, shall continue in full force and effect without penalty or other
adverse consequence, except as disclosed in Schedule 6.21.2. The Company is not
in breach or violation of, or default under, any Material Contract and, to the
Best Knowledge of the Sellers, no other party to any Material Contract is in
breach or violation thereof or default thereunder.

6.21.3. No event has occurred, and no circumstance or condition exists, that
(with or without notice or lapse of time) will, or could reasonably be expected
to, (i) result in a breach or violation of, or default under, any Material
Contract, (ii) give any entity the right to declare a default, seek damages or
exercise any other remedy under any Material Contract, (iii) give any entity the
right to accelerate the maturity or performance of any Material Contract or
(iv) give any entity the right to cancel, terminate or modify any Material
Contract.

 

37



--------------------------------------------------------------------------------

6.22. Accounts Receivable. The accounts receivable reflected in the Company
Financial Statement represent all the accounts receivable of the Company
resulting from sales made or services rendered by the Company in the Ordinary
Course. These accounts receivables are net, collectible and are not subject to
any significant correction or decrease, except for provisioned amounts reflected
in the Financial Statements.

6.23. Relationship with Clients and Suppliers. No client of the Company, nor any
supplier of the Company, with material relevance, has expressly notified its
intention to terminate or reduce its respective business with the Company as a
result of the consummation of the Transaction contemplated in this Agreement.

6.24. Ownership of Software. The Company owns or otherwise has valid and legally
enforceable rights to use, license, assign, transfer or otherwise make available
the Company Software, as described in Schedule 6.24 (the “Software”).

6.25. Ownership of Intellectual Property. Except as described in Schedule
6.25(a), the Company owns or otherwise has valid and legally enforceable rights
to use, license, assign, transfer or otherwise make available all of the
Intellectual Property used in or necessary to conduct the business as conducted
and planned to be conducted by the Company including, but not limited to the
Software Intellectual Property. Schedule 6.25(b) hereto contains a description
of all trademarks, domain names, software, trade names, logos and other
intellectual property owned or used by the Company.

6.26. No Restrictions on the Company’s Intellectual Property. Except as
described in Schedule 6.25(a), the Company’s Intellectual Property is free of
all payment obligations and other claims, procedures, encumbrances, rights of
third parties and restrictions of any kind, and is not subject to any
limitations or restrictions on use or otherwise. There is no judicial,
arbitration or other Litigation, order, agreement or other arrangement either
temporary or definitive that prohibits or restricts the Company from carrying on
its business in Brazil or from any use of the Company’s Intellectual Property.
No Person has any rights in the Company’s Intellectual Property that could cause
any: (a) reversion or renewal of rights in favor of that Person; (b) termination
of the Company’s rights in the Company’s Intellectual Property; or
(c) restriction of the Company’s rights in the Company’s Intellectual Property.

 

38



--------------------------------------------------------------------------------

6.27. Inbound Licenses and Rights. Schedule 6.27 lists all Intellectual Property
that any third Person has licensed to the Company or otherwise authorized the
Company to use (the “Third Party Intellectual Property”). The Company has not
breached any of the agreements governing Third Party Intellectual Property and,
to the Best Knowledge of Sellers and the Company, no other party to those
agreements has breached those agreements.

6.28. Information Technology.

(a) Schedule 6.28(a) contains brief particulars of all material IT systems, IT
services and material IT contracts. All IT systems are either owned or validly
hired or licensed pursuant to IT contracts by the Company, except for those IT
systems licenses set forth in Schedule 6.28(b), which will be acquired by the
Company in accordance with the proposed schedule prepared by the Seller and
delivered to the Purchaser on the date hereof. All the IT contracts are valid
and binding. None of the IT contracts have been subject of any breach or
default, or any event which (with notice or lapse of time or both) would
constitute a default.

(b) All IT systems are in good working order, function materially in accordance
with all applicable specifications, and have been properly and regularly
maintained and replaced. No part of the IT systems has materially failed to
function at any time during the one (1) year prior to the date hereof. No part
of the IT systems is infected by any virus or other extraneously-induced
malfunction that can materially disrupt the Company’s operations, and no person
has unauthorized access to the IT systems or any data stored thereon.

(c) All IT services are being provided materially in accordance with all
applicable specifications.

(d) The Company has full and unrestricted access to and use of the IT systems,
and no third party agreements or consents are required to enable the Company to
continue such access and use following completion of the transaction
contemplated by this Agreement.

(e) No Seller nor any employee of or consultant to the Company owns any IT
systems or provides any IT services used by the Company.

 

39



--------------------------------------------------------------------------------

(f) To the Best Knowledge of the Sellers in order to operate the business of the
Company as currently operated as of the data of this Agreement: (i) it is not
necessary or desirable to incur any further expenditure on the notification,
development, expansion or replacement of the IT systems; and (ii) the present
capacity of the IT systems is sufficient in order to satisfy the requirements of
the Company.

(g) All fees payable in relation to computer systems, including software
licenses have been paid up to date (save for current periods) and properly
reflected in the Financial Statements.

6.29. Personal Property. The Company validly own and/or are legally entitled to
use all buildings, machinery, equipment and other tangible assets necessary for
the conduct of its operations and business as presently conducted (“Personal
Property”). All of such buildings, machinery, equipment and other tangible
assets are in good working condition (except for those assets currently subject
to minor repair in the normal course of maintenance), and all have been
maintained by the Company in accordance with sound and prudent maintenance
practices.

6.30. Title to Personal Property. Except as described in Schedule 6.30 of the
Disclosure Schedule, the Company have good and marketable title to all of the
Personal Property which it use or intend to use in the conduct of its operations
and businesses, subject to no mortgages, liens, pledges, security interests,
encumbrances or charges of any kind. Immediately after the Closing, the Company
will continue to be the sole owner of, will have valid title to or will have the
full right to use, as the case may be, all the Personal Property in the same
manner and on the same terms that the Company had immediately prior to the
Closing. Neither Sellers nor the Company are legally bound by any agreements or
obligations under which the occurrence of the Closing could: (a) obligate the
Company, Sellers or Purchaser to license or otherwise grant rights to any other
Person in any of the Personal Property (whether owned or used by Sellers or
Purchaser); (b) result in a claim, right or restriction on the Personal
Property; or (c) otherwise increase any burdens or decrease any rights relating
to the Personal Property.

6.31. Restrictions on Business Activities. There is no agreement or judgment,
injunction, order or decree, in either case to which the Company or any Seller
is a party, subject or otherwise bound, that would reasonably be expected to
prohibit, impair or otherwise limit: (a) any business practice of the Company
with respect to the Information Business or the Assets; (b) any acquisition of
property (tangible or intangible) by the Company or any Seller or the Assets;
(c) the conduct of business by the Company with respect to the Information
Business or to the Assets; or (d) the freedom of the Company or any Seller or to
the Assets to engage in any line of business or to compete or

 

40



--------------------------------------------------------------------------------

do business with any Person. Without limiting the generality of the foregoing,
except as contemplated by this Agreement, neither the Company nor any Seller has
(x) entered into any agreement under which the Company is restricted from
providing Company services to users, in any geographic area, during any period
of time, or in any segment of the market, or (y) entered into any agreement that
will bind the Purchaser or any of its Affiliates with respect to the Purchaser’s
or the Purchaser’s Affiliates’ own users or services.

6.32. Business User Information. Except as described in Schedule 6.32 of the
Disclosure Schedule, the Company is in compliance with its stated policies,
including any policies contained on any websites maintained by it related to the
Information Business. The Company’s systems and services with respect to the
Information Business are adequate and sufficient to protect the privacy and
confidentiality of all third-Person information in compliance with all
applicable Laws and agreements to which the Company is a party.

6.33. Insolvency, Bankruptcy and Reorganization. The Company and/or each one of
Sellers have never: (a) admitted in writing or orally their inability to pay its
debts generally as they become due; (b) instituted proceedings to be adjudicated
voluntarily bankrupt or insolvent, or consented to the filing of a petition of
bankruptcy of insolvency against it/him; (c) been adjudicated by a court of
competent jurisdiction as being bankrupt or insolvent; (d) seeked reorganization
under any bankruptcy act, or consented to the filing of a petition seeking such
reorganization; and (e) had a decree entered against it by a court of competent
jurisdiction appointing a receiver, liquidator, trustee, or assignee in
bankruptcy or in insolvency covering all or substantially all of the Company
and/or Sellers’ assets (which appointment has not been vacated within sixty
(60) days of the entry of the order of appointment) or providing for the
liquidation of the Company and/or Sellers’ assets or business affairs.

6.34. Fraud against Creditors (Fraude a Credores). The execution and delivery of
this Agreement by Sellers and the consummation of the transactions contemplated
herein do not and will not constitute fraud against Sellers’ respective
creditors or a fraud against foreclosure proceedings (Fraude à Execução).

6.35. Legal Compliance. The Company is now and has been in all material respects
in compliance with all Laws. The Company has not received any complaint,
citation or notice of violation from any Government Body, and none are
threatened, alleging that they have violated any such Laws.

 

41



--------------------------------------------------------------------------------

6.36. Anti-bribery.

(a) The United States Foreign Corrupt Practices Act (the “US FCPA”) prohibits
giving money or items of value to non-United States officials to influence a
non-United States government. The US FCPA also prohibits giving money or items
of value to any person or firm when there is reason to believe the gift will be
passed on to a government official in an attempt to influence a non-United
States government. The Anti-Corruption and Economic Crimes Act, 2003 (the US
FCPA referred to in this Section 6.36 as the “Anti-Bribery Act”) also prohibit
conduct which improperly influences governmental authorities. The Sellers
represent and warrant to the Purchaser that they shall (and shall use their
commercially reasonable best efforts to procure that the company, each other
member of the group and each of their employees and other representatives shall)
respect the Anti-Bribery Acts and the Purchaser’s compliance policy and
compliance program which will be delivered to them by the Purchaser at the
Closing.

(b) The Sellers further represent, warrant and undertake that the Company and
each other member of the group shall not engage and has not engaged, in the
following conducts: making of payments or transfers of value, offers, promises
or giving of any financial or other advantage, or requests, agreements to
receive or acceptances of any financial or other advantage, either directly or
indirectly, which have the purpose or effect of public or commercial bribery or
acceptance of or acquiescence in bribery, extortion, facilitation payments or
other unlawful or improper means of obtaining or retaining business, commercial
advantage or the improper performance of any function or activity.

(c) The Parties agree that any and all Losses resulting from the breach of the
provisions of this Section 6.36 will constitute a material breach of a
fundamental condition of the agreement and the Purchaser shall, notwithstanding
any contrary provision of this agreement, have the right to rescind this
agreement with immediate effect and without opportunity to cure by written
notice to the sellers and, without prejudice to its other rights resulting from
such breach, to recover all such sums as have been paid to the Sellers as at the
date of rescission.

 

42



--------------------------------------------------------------------------------

(d) The parties agree that this Section 6.36 shall survive changes to, and
rescission or termination of this Agreement.

6.37. Full Disclosure.

(a) To their Best Knowledge, the Sellers are not aware of any facts pertaining
to the Information Business, the Assets, the Intellectual Property or the
Assumed Contracts which could reasonably be expected to have a Material Adverse
Change and which have not been disclosed in this Agreement, its Schedules,
Exhibits or the Company Financial Statement.

(b) No representation or warranty of the Sellers in this Agreement, nor any
statement or certificate furnished or to be furnished to the Purchaser pursuant
to this Agreement, or in connection with the Transaction contemplated by this
Agreement, contains or will contain any untrue statement of a material fact, or
omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading.

 

7. INDEMNIFICATION

7.1. Indemnification by Sellers. Subject to Section 7.3 to Section 7.4 below,
Sellers agree to jointly and severally defend, indemnify, reimburse and hold the
Purchaser, the Company and their Representatives (“Purchaser’s Indemnified
Parties”) harmless from any and all Losses incurred or suffered by any of the
Purchaser’s Indemnified Parties, or to which the Purchaser’s Indemnified Parties
could otherwise be subject, in connection with, relating to or as a result of:

 

  (a) any breach of or inaccuracy in any representations and warranties given by
Sellers or the Company in Section 6 hereof. For purposes of calculating Losses
(but not determining whether a breach has occurred), any limitation as to
material, materiality, Material Adverse Change, or similar qualification
contained in the relevant representations or warranties (or both) will be
ignored;

 

  (b) any breach by Sellers of any covenant or agreement contained in this
Agreement;

 

43



--------------------------------------------------------------------------------

  (c) any and all Taxes and Liabilities for Taxes of the Company or its
successor; and/or

 

  (d) any and all Liabilities related to the Company, whether disclosed or not,
contingent or actual, of any kind.

7.1.1. For the avoidance of doubt, Sellers are fully responsible and shall fully
comply with their obligation to indemnify Purchaser for any and all Losses,
which cause started exclusively on or prior to, but never after, the Closing
Date, regardless of the moment when the effects of the Losses take place and for
all Liabilities. Compliance with any new Laws enacted after the Closing Date
does not give cause to a Loss.

7.2. Indemnification by Purchaser. Subject to Section 7.3 to Section 7.5 below,
the Purchaser agrees to defend, indemnify, reimburse and hold Sellers (“Seller’s
Indemnified Parties”) harmless from any and all Losses incurred or suffered by
any of the Seller’s Indemnified Parties in connection with, relating to or as a
result of:

 

  (a) any breach of any representations and warranties given by the Purchaser in
Section 5 hereof; and/or

 

  (b) any breach by the Purchaser of its covenants or agreements contained in
this Agreement.

7.3. Survival of Indemnification Obligations. The right to claim for any
indemnification due under this Agreement shall remain in full force and effect
for the following terms:

 

  (a) with respect to any and all Losses resulting from Tax and social security
related undisclosed Liabilities, for a maximum period of six (6) years as of the
date hereof;

 

  (b) with respect to any and all Losses resulting from labor issues, for a
maximum period of three (3) years as of the date hereof; and/or

 

  (c) for all other cases, for the period of their respective statute of
limitations set forth in applicable Law.

 

44



--------------------------------------------------------------------------------

7.3.1. For all Losses brought within the statutes of limitation for any matter
shall suspend the expiration of the respective statute of limitation until its
final and unappealable decision and only in respect to such individual Loss.

7.3.2. For the avoidance of doubt, the indemnification obligation set forth in
this Section 7 shall encompass all Losses that are the subject matter of Claims
filed within the time limits established in Section 7.3 above, notwithstanding
the fact that the obligation to make payments or disbursements only becomes
enforceable after such dates.

7.4. Basket. The Parties agree that the Indemnifying Party’s indemnification
obligation towards any of the Indemnified Parties for Losses under this
Section 7 shall be triggered only if the amount of such Losses exceeds five
hundred thousand Reais (R$500,000.00), individually or in the aggregate,
provided, however, that if the aggregate amount of Losses ever reaches such
figure, then the Indemnifying Party shall be liable for the total amount of
Losses, therefore including the aforementioned amount of five hundred thousand
Reais (R$500,000.00). If the amount of Losses has not reached five hundred
thousand Reais (R$500,000.00) on the third anniversary of this Agreement, then
the amount of Losses accrued until that date will become immediately due and
payable and this Section 7.4 will no longer be applicable.

7.5. Indemnification Procedure for Third Party Claims. In the event that any
action, suit, proceeding, demand, assessment or other notice of claim (“Claim”)
is at any time instituted against or made upon any Purchaser’s Indemnified Party
or Seller’s Indemnified Party, as the case may be (“Indemnified Party”), for
which indemnification or reimbursement may be due from either Purchaser or
Sellers, as the case may be (“Indemnifying Party”), pursuant to Section 7.1 and
Section 7.2 above, as the case may be, then:

 

  (a) such Indemnified Party shall, within half the time period legally required
for the presentation of the defense to the Claim, notify the Indemnifying Party
in writing (if by e-mail with delivery confirmation) about the institution of
the Claim, with a description of the Claim and a description of its subject
matter in reasonable details;

 

  (b) the Indemnifying Party may either decide to present a defense or
counterclaim or pay the amount sought under the Claim;

 

45



--------------------------------------------------------------------------------

  (c) in the event that the Indemnifying Party elects to defend the Claim, the
Indemnifying Party (i) inform the Indemnified Party, as the case may be, no
later than two thirds (2/3) of the term for presenting defense or in twenty four
(24) hours in case such term is less than five (5) days, in writing and
delivered to the Indemnified Party in accordance with the requirements for
notice of Section 10 of its election to defend the Claim; (ii) shall select and
appoint legal counsel (to whom the Indemnified Party shall approve and grant
powers of attorney as may be required for the appropriate defense);
(iii) support all costs and expenses in connection with the defense of the Claim
and be responsible for the required guarantees and pledges, if any; (iv) shall
keep the Indemnified Party informed on all of the occurrences and events related
to the Claim; and (v) shall not take a defense strategy that may cause any
damage or restriction to the Indemnified Party (including, without limitation,
obstacle the issuance of debts clearance certificate) or that may in any way
increase the Company’s liabilities (whether pre-closing or post-closing
liabilities);

 

  (d) in the event that the Indemnifying Party, within two thirds (2/3) of the
period available for the presentation of the relevant defense, does not present
a defense, counterclaim or pay the amount sought under the Claim or upon a
request of the Indemnified Party to this effect or does not fulfill the
procedures for notice of the option established in item (c) above (or if, after
initially assuming the defense the Indemnifying Party fails to do so in a
diligent manner), then the Indemnified Party shall assume the defense of the
Claim, at the cost and responsibility of the Indemnifying Party, provided that
the Indemnifying Party shall remain responsible for providing the collateral
requested in connection with such Claim, if necessary; and the Indemnifying
Party shall make available for the Indemnified Party all of the documents and
materials that are in possession or under control of the Indemnifying Party that
could be necessary for the defense in the Claim;

 

  (e)

neither the Indemnifying Party nor the Indemnified Party may settle a third
party Claim without the prior approval of the other Party, which approval will
not be unreasonably withheld nor delayed. Any Loss resulting from such
settlement will be immediately indemnified by the Indemnifying Party to the
Indemnified Party in the full value of such Loss. However, irrespective of the
Party who is directly contesting the third party Claim, the Indemnified Party
shall be entitled to settle (or request the Indemnifying Party to do so) any
third party Claim that: (i) has resulted in a Lien with respect to an asset (or
several assets)

 

46



--------------------------------------------------------------------------------

  worth, individually or in the aggregate involving the same third party Claim,
five hundred thousand Reais (R$500,000.00) or more, provided that such Lien has
not been replaced by the Indemnifying Party within fifteen (15) days of its
creation or has caused the freezing of any asset of the Indemnified Party or any
of its Affiliates, shareholders or managers worth five hundred thousand Reais
(R$500,000.00) or more, provided that such freeze has not been removed and
cancelled by the Indemnifying Party within fifteen (15) days of its imposition;
(ii) has resulted in an injunction or other similar court order that may
materially adversely affect the ongoing business of the Indemnified Party or any
of its Affiliates, quotaholders, shareholders or managers, or impose an
obligation to omit or perform an action (obrigação de fazer ou obrigação de não
fazer) which may cause an economic impact five hundred thousand Reais
(R$500,000.00), or (iii) has generated a material disturbance to the ongoing
business of the Indemnified Party or any of its Affiliates, shareholders or
managers;

 

  (f) in the event the Indemnified Party is ordered, by a final court decision,
an injunction or any other administrative or judicial order with immediate
disruption effect on the Information Business (for the purposes hereof, the
events listed in Section 7.5(e)(i)-(iii) are considered immediate disruption
effects), to pay any amount relating to any Claim for which the Indemnifying
Party is liable, then the Indemnifying Party shall fund or reimburse such amount
to the Indemnified Party within five (5) days counted as of the receipt, by the
Indemnifying Party of written notification with evidence of such fact; and

 

  (g) if there is a delay in any payment owed by an Indemnifying Party to an
Indemnified Party hereunder, then the Party failing to timely pay the
indemnification amount will incur a fine equal to five percent (5%) of the
outstanding amount and arrears interest equivalent to the SELIC rate on the
overdue amount, from the first day overdue until the date of effective payment.

7.5.1. The failure or delay by an Indemnified Party to notify a Claim to the
Indemnifying Party within the period of time set forth in Section 7.5(a) above
shall not release the Indemnifying Party from its indemnification obligation
under this Section 7.

 

47



--------------------------------------------------------------------------------

7.6 Indemnification Procedure for Claims Not Involving Third Parties. In the
event that a Party receives a Claim from the other Party for the events subject
to indemnification pursuant to Section 7.1 and Section 7.2 above, the relevant
Indemnifying Party shall inform the Indemnified Party, in writing, within a
period of five (5) days counted from the date of receipt of the relevant Claim
notice if the Indemnifying Party’s: (a) agrees to pay the value indicated in the
notice, in which case the applicable payment shall be made within five (5) days
after the Indemnifying Party receipt of the respective notice; or (b) reject the
Claim as an event subject to indemnification, in which case such rejection
notice shall contain in sufficient detail the reasons for the Indemnifying Party
to have rejected the indemnification notice.

7.6.1. If the Indemnifying Party fails to timely notify the Indemnified Party,
then it shall be considered as if the Indemnifying Party agrees to pay the
amount claimed in the respective notice, and payment thereof shall be made by
the Indemnifying Party to the Indemnified Party, as provided in Section 7.5
above.

7.6.2. If the Indemnifying Party rejects an indemnification notice, as provided
in Section 7.5(b) above, the Parties shall in good faith promote discussions of
the disputed matter trying to reach an agreement, within a period of up to
thirty (30) days counted from the receipt of the notice by the Indemnifying
Party. If such an agreement is reached, the Indemnifying Party shall make the
respective payment to the Indemnified Party within a period of up to five
(5) days counted from the date such agreement is reached. If the Parties fail to
reach an agreement, the Indemnified Party may, at its sole discretion, take any
measures it deems necessary to defend its rights and seek to obtain the relevant
indemnification, in accordance with the dispute resolution procedure set forth
in Section 12.

7.7. At the Closing, the Sellers and the Purchaser shall enter into the Escrow
Agreement with the Escrow Agent. Any amounts owed to the Purchaser Indemnified
Parties by the Sellers Indemnifying Parties relating to any Losses and/or any
and all interest thereon shall first be paid from the Escrow Amount being
retained by the Escrow Agent in accordance with the Escrow Agreement, the agreed
form of which is attached hereto as Schedule 9.1. If the Escrow Amount is
insufficient to satisfy the Losses and/or interest thereon payable to the
Purchaser Indemnified Parties, then the Purchaser Indemnified Parties shall be
paid full amount of the Escrow Amount and the remaining amount necessary to
satisfy the Losses in full shall be paid by the Sellers Indemnifying Parties,
within the terms established in Section 7.5 and Section 7.6, (i) by the transfer
of the amount of shares owned by the Sellers to the Purchaser, as described in
Section 2.2, in the proportional amount required

 

48



--------------------------------------------------------------------------------

to pay the remaining amount necessary to satisfy the Losses; or (ii) in cash to
the Purchaser Indemnified Parties. The Sellers Indemnifying Parties may choose,
at its sole discretion, to pay the remaining amount necessary to satisfy the
Losses by means of item (i) or item (ii) referred in this Section 7.7.

7.7.1. For the purpose of Section 7.7, the valuation of the twenty (20%) shares
owned by the Sellers shall be equal to the greater of (i) the Company’s 10.5 x
EBITDA of the last twelve (12) months or (ii) twelve million Reais
(R$12,000,000.00).

7.7.2. The Escrow Account shall be maintained until December 26, 2017, in
accordance with the terms of the Escrow Agreement and the provisions below.

7.7.3. The first release of the Escrow Account will only be made on December 28,
2015 (the “First Release Date”), in an amount equal to two million Reais
(R$2,000,000.00) plus any interest accrued and available until that date (the
“First Release”).

7.7.4. On December 26, 2017 (“Final Release Date”) , any and all amounts
remaining in the Escrow Account, including, but not limited to the interest
accrued, shall be released to the Sellers (“Final Release”).

7.7.5. The First Release and the Final Release of the Escrow Amount to the
Sellers shall be subject to the following provisions:

 

  (i) On the First Release Date there are no outstanding Claims by Purchaser in
excess of two million Reais (R$2,000,000.00) (including any penalties and
interest applicable thereto); and

 

  (ii) if on the First Release Date and Final Release Date there are any
outstanding Claims by Purchaser, the amount corresponding to the value of the
outstanding Claims shall be deducted from the amount to be released to the
Sellers on the relevant release date and shall not be released from the Escrow
Account until the Claims are settled.

7.7.6. Any and all expenses and costs in connection with the Escrow Agent and/or
the Escrow Account shall be solely borne by the Purchaser.

 

49



--------------------------------------------------------------------------------

7.8. Indemnity Limit. All amounts to be paid by any Indemnifying Party under
this Agreement shall be limited to the maximum amount, individually or in the
aggregate, of thirty million Reais (R$30,000,000.00) (the Escrow Amount, pledge
of shares and cash indemnification being included in this amount) (“Indemnity
Limit”).

7.9. All amounts payable by any Indemnifying Party under this Agreement shall be
paid without any right of counterclaim or set-off, and without any deduction or
withholding on any grounds whatsoever, save only as is required by Law. If any
such deduction or withholding is required by Law, the Indemnifying Party shall
pay the amount necessary to ensure that the Indemnified Party will, after any
such deduction or withholding has been made, receive an amount that is equal to
the amount that the Indemnified Party would have received in the absence of such
deduction or withholding. The amount of any Loss for which indemnification is
provided under this Section 7 shall be increased to take into account any net
Tax cost to the Indemnified Party arising from receipt of the indemnity payments
hereunder (grossed up for such increase) and reduced to take into account any
net Tax benefit realized by the Indemnified Party arising from the incurrence or
payment of the Loss. Any indemnity payment under this Agreement shall be treated
as an adjustment to the Purchase Price for Tax purposes, unless, and then only
to the extent, otherwise required by a final judicial or administrative
determination.

7.10. Additional Guarantee. In order to ensure full and timely payment of any
amounts owed to the Purchaser Indemnified Parties by the Sellers Indemnifying
Parties relating to any Losses, the Sellers create a pledge over the twenty
(20%) shares owned by them in favor of the Purchaser Indemnified Parties, in
accordance with Articles 1.431 and following of the Brazilian Civil Code, and
Articles 39, 100 and 113 of the Corporations Law (“Additional Guarantee”).

7.10.1. The Additional Guarantee is created as a first-ranking pledge and will
have priority over any other lien, encumbrance or any other guarantee created
over the twenty (20%) shares owned by the Sellers.

 

8. NON-COMPETE AND NON-SOLICITATION OBLIGATIONS

8.1. Considering Sellers’ involvement and importance for the Company’s business,
each Seller hereby covenants, effective as of the date of execution of this
Agreement and for a period of two (2) years after the later of (i) termination
of Seller’s employment agreements or (ii) the sale of Seller’s remaining
interest in the Company, that it will not (A) directly or indirectly, own,
manage, operate, Control or participate in the ownership, management or

 

50



--------------------------------------------------------------------------------

Control of, or be connected as an officer, employee, partner, director,
consultant or otherwise with, or have any financial interest in, or aid or
assist anyone else in the conduct of, any Person, including but not limited to
Serasa S.A. and Boa Vista Serviços S.A., which is engaged in any business which
competes with the business of the Company as conducted at the Closing Date
anywhere within the Brazilian territory; (B) directly or indirectly, in any
capacity or through any Affiliate, solicit, entice, persuade or induce any:
(x) customer, to terminate, reduce or refrain from renewing or extending its
contractual or other relationship with the Company; or enter into any
contractual or other relationship with each of the Sellers or any their
Affiliates, with respect to any activity that is competitive with any of the
activities performed by the Company on behalf of its customers; and
(y) individual who is an employee, officer and/or independent contractor of the
Company to leave the Company or terminate their contractual or other
relationship with the Company; or render services to any entity other than the
Company; and (C) directly or indirectly, in any capacity or through any
Affiliate, hire a employee of the Company within twelve (12) months of that
employee’s departure from the Company. The mere ownership of five percent
(5%) or less of the outstanding stock of any publicly-traded corporation, as
long as the Seller does not actually Control such corporation, shall not be
deemed a violation of this Section 8.1 by such Seller.

8.2. The Sellers shall be indemnified for the non-competition and
non-solicitation obligations set forth herein by a portion of the Purchase
Price, as provided in Section 3.1.

8.3. If any of the Sellers, during their respective non-competition period,
breaches any of the obligations provided under the Section 8.1.1 (A),
Section 8.1.1 (B) and Section 8.1.1 (C) above, the Purchaser will be entitled to
receive from each such breaching Seller liquidated damages in the amount of five
million Reais (R$ 5,000,000.00) (“Non-Competition Liquidated Damages”).

8.4. The Non-Competition Liquidated Damages shall be the only indemnification to
be paid by the Sellers for Non-Competition and Non-Solicitation obligations
under this Agreement and the Sellers shall not be liable for any other costs,
expenses, losses or damages related to such obligations.

8.5. The Non-Competition Liquidated Damages shall be construed as an
extra-judicial executive obligation pursuant to article 585, II, of the
Brazilian Code of Civil Procedure.

 

51



--------------------------------------------------------------------------------

8.6. It is hereby mutually agreed that the restraint upon Sellers’ business
activities, as well as the time period and geographical area of the covenants
set forth in this Section 8, are reasonable and acceptable to the Parties
hereto. With respect to each and every breach or violation by the Sellers of any
of the covenants set forth herein, the Sellers acknowledge and agree that any
breach of such covenants may result in irreparable damage to Purchaser and/or
the Company, and in the event of such breach, in addition to all other relief or
remedies available at Law, including specific enforcement of the provisions
hereof, Purchaser and/or the Company shall be entitled to enjoin the
commencement or continuance thereof and may apply to any court of competent
jurisdiction for entry of an immediate restraining order or injunction against
any such breach or violation. Purchaser and/or the Company may pursue any of the
remedies described herein concurrently or consecutively in any order as to any
such breach or violation, and the pursuit of one of such remedies at any time
will not be deemed an election of remedies or waiver of the right to pursue any
other remedies.

8.7. Should a court of competent jurisdiction declare any of the covenants
contained in this Section 8 unenforceable due to an unreasonable restriction
upon engaging in a competing business, the duration of non competition or
non-solicitation, or the geographical area of restraint, it shall have the
express authority of the Parties to change the covenants to the maximum term and
geographic area deemed reasonable by such court and/or to grant Purchaser and/or
the Company any and all other relief, at Law or in equity, reasonably necessary
to protect the Purchaser’s and/or the Company’s interests. If any provision of
this Section 8 or the applicability of such provision to any person or
circumstance is held to be invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision hereof. Sellers expressly recognize and
agree that the covenants set forth in this Section 8 are for the purpose of
restricting their activities only to the extent necessary for protection of the
legitimate business interests of Purchaser and the Company, and the Parties
agree that said covenants are reasonable for that purpose.

8.8. While it remains a shareholder of the Company and for a period of two
(2) years after Purchaser ceases to be a shareholder, Purchaser undertakes not
to compete with the Company in the Information Business activities.

 

9. ANCILLARY AGREEMENTS

9.1. Escrow Agreement. At the Closing, the Parties shall enter into an Escrow
Agreement with the Escrow Agent, in the form of the draft attached hereto as
Schedule 9.1, whereby the Escrow Amount will be held in escrow to guarantee the
payment of any amounts owed to the Purchaser by the Sellers relating to any
Losses, which cause started on or prior to the Closing Date, regardless of the
moment when the effects of the Losses take place.

 

52



--------------------------------------------------------------------------------

9.2. Quotaholders’ Agreement. At the Closing, the Parties shall enter into a
shareholders’ agreement, to govern the relationship among the shareholders of
the Company, according to the draft attached hereto as Schedule 9.2
(“Quotaholders’ Agreement”).

9.3. Non-Employee Officer Agreements. At the Closing, each of the Sellers shall
enter into a Non-Employee Officer Agreements, to govern the relationship among
the shareholders of the Company, according to the draft attached hereto as
Schedule 4.2(h) and Schedule 4.2(i) (“Non-Employee Officer Agreements”).

9.4. Quota Pledge Agreement. At the Closing, the Parties shall enter into a
Quota Pledge Agreement, in the form of the draft attached hereto as Schedule
9.4., in order to ensure full and timely payment of any amounts owed to the
Purchaser Indemnified Parties by the Sellers Indemnifying Parties relating to
any Losses, as described in Section 7.10 of this Agreement (“Quota Pledge
Agreement”).

 

10. ADDITIONAL COVENANTS

10.1. From and after the date hereof, the Parties agree jointly and severally to
hold, and to cause their Representatives to hold, in confidence, all
confidential documents and information concerning the Company and/or the
Parties, including without limitation, certain non-public information about the
proposed or potential business strategy, operations, financial matters and other
matters relating to the Information Business (“Confidential Information”),
except to the extent that such information can be shown to have been (a) in the
public domain through no fault of any of the Parties or (b) later lawfully
acquired by any of the Parties from other sources without any breach of any Law
or confidentiality obligation. Confidential Information may only be disclosed in
the event that any of the Parties is compelled to disclose such Confidential
Information by Law enacted by a Governmental Authority to which such Party is
subject or as a result of judicial or administrative process in connection with
any action, suit, proceeding or investigation. In any event Confidential
Information is disclosed, the disclosing Party shall previously inform the other
Party and agree upon the contents of such disclosure.

 

53



--------------------------------------------------------------------------------

10.1.1. From and after the date hereof, the Parties agree to hold, and to cause
their Representatives to hold, in confidence, any and all information regarding
the terms and conditions of this Agreement. The terms and conditions of this
Agreement may only be disclosed in the event that any of the Parties is
compelled to disclose such information by Law enacted by a Governmental
Authority to which the Party is subject or as a result of judicial or
administrative process in connection with any action, suit, proceeding or
investigation. In any event the terms and conditions of this Agreement are
disclosed, the disclosing Party shall previously inform the other Party and
consult upon the contents of such disclosure.

10.1.2. Notwithstanding the foregoing, the Parties agree that any provisions of
this Agreement shall not interfere or restrict Purchaser’s (or any of its
Affiliates’) ability to comply with applicable Laws, in such a manner that if
Purchaser (or any of its Affiliates) is required by applicable Law or stock
exchange regulations to which it is subject to disclose any information
regarding the content of this Agreement and/or the Company’s business and
transactions, it may do so, and may consult with the other Party at its own
discretion.

10.2. The Parties agree to consult with each other before issuing any press
release or making any public statement with respect to this Agreement or the
Transaction contemplated hereby and will not issue any such press release or
make any such public statement prior to consultation on the content of such
press release or public announcement. The provisions of this Section 10.2 do not
apply to disclosures made in accordance with securities laws and regulations
applicable to any of the Parties.

10.3. Notice to CADE. The Parties agree to jointly submit the Transaction
contemplated by this Agreement for CADE’s approval within 15 (fifteen) days as
from the date hereof. The Parties hereby agree to fully cooperate with each
other throughout the entire process, providing all information and documents
necessary for the preparation of notice and fulfillment of potential additional
information/clarification requests by CADE, in order to obtain such approval as
soon as possible. Each Party is hereby responsible for potential fines,
penalties, responsibilities and expenses resulting from the breach caused
thereby. All process related costs with CADE shall be borne by the Purchaser,
except the costs related to the representation of each of the Parties before
CADE which shall be borne respectively by each Party.

10.4. Tax Cooperation. Each of the Parties shall provide the other Party with
tax information and records as may reasonably be requested by such other Party
in connection with the preparation of any tax return or any audit or other
proceeding that relates to the Company or Purchaser.

 

54



--------------------------------------------------------------------------------

TERMINATION

11.1. Termination. This Agreement may be terminated at any time prior to the
Closing:

(a) by the mutual written consent of the Parties;

(b) by either Party in the event that any Governmental Authority shall have
issued an order, decree or ruling or taken any other action which is in effect
and has the effect of making the Transaction contemplated by this Agreement
illegal, provided that such order, decree, ruling or other action shall have
become final and unappealable;

(c) by any of the Parties if any of the other Parties breaches any provision of
this Agreement and: (i) such breach prevents the fulfillment of the Purchaser’s
Conditions to Close or the Sellers’ Condition to Close provided for in
Section 4.3, and Section 4.4, as the case may be, or otherwise prevents the
performance of any of the Closing acts as provided for in Section 4.2; and
(ii) such breach is not cured within thirty (30) days after proper notice;

(d) by the Purchaser if the Purchaser’s Conditions to Close provided for in
Section 4.3 hereunder are not fulfilled or waived in writing on or before
April 30, 2013, it being certain that any Party that caused such delay shall not
be entitled to terminate this Agreement; and/or

(e) by the Sellers if the Sellers’ Conditions to Close provided for in
Section 4.4 hereunder are not fulfilled or waived in writing on or before
April 30, 2013, it being certain that any Party that caused such delay shall not
be entitled to terminate this Agreement.

11.2. Effects of Termination. If this Agreement is terminated as provided under
this Section 11, this Agreement shall immediately cease to be in force and
effect and there shall be no liability on the part of any Party to this
Agreement, except that:

(a) the obligations under Section 10.1, Section 10.1.1, Section 10.2 and
Section 14 will survive; and

 

55



--------------------------------------------------------------------------------

(b) nothing in this Section 11 shall relieve either Party from liability for any
breach, failure to perform or comply with this Agreement which has given the
right to the other Party to exercise a right of termination pursuant to
Section 11.1 of this Agreement.

11.3. Waivers. At any time prior to or at the Closing, either Party may:

(a) waive any inaccuracies in the representations and warranties made to it
under this Agreement or in any document delivered pursuant to this Agreement; or

(b) waive compliance with any of the agreements or conditions contained for its
benefit in this Agreement.

11.4. No Other Termination – Sole Remedy. This Agreement may only be terminated
prior to Closing and in accordance with Section 11.1 of this Agreement. After
the Closing has taken place, the indemnification rights provided for in
Section 7 of this Agreement shall be the sole and ultimate remedy available to
the Parties with respect to any breach of the representations and warranties of
the Parties in this Agreement.

11.5 Specific Performance. Subject to the provisions of Section 14, the
commitments and obligations assumed hereunder by each of the Parties are subject
to specific performance, according to articles 461, 462, 466-A et seq. of the
Code of Civil Procedure (Law 5869/73), it being certain that the stipulation of
liquidated damages will not constitute adequate and sufficient remedy. For this
purpose, the Parties acknowledge that this Agreement, duly signed by two
(2) witnesses, constitutes an extrajudicial enforcement instrument (título
executivo extrajudicial) for all purposes and effects of article 585, II of the
Code of Civil Procedure.

11.6. Break up Penalty. Should either Sellers fail to meet with the Sellers’
Conditions to Close or the Purchaser fails to meet with the Purchaser’s
Conditions to Close, as the case may be, that are under the control of the
Parties (which expressly excludes any acts depending on any Person other than
the Parties, including any and all counterparties approvals) or refuse to
proceed with the Closing as provided in Section 4 hereof in spite of all the
Purchaser’s Conditions to Close or the Sellers’ Conditions to Close, as the case
may be, having been met (the “Refusing Party”), then the other Party shall have
the option of either seeking specific performance pursuant to Section 11.5 or
demanding that such Refusing Party pay a break up penalty of seven million Reais
(R$7,000,000.00) within five (5) days as of receipt by the Refusing Party of a
notice from the innocent Party to such effect. In the event that the Refusing

 

56



--------------------------------------------------------------------------------

Party is one or more of the Sellers, then each Seller (who is a Refusing Party)
shall be severally responsible for a portion of the break up penalty such that
the aggregate break up penalty payable by such Sellers shall be equal to seven
million Reais (R$7,000,000.00). Such portion shall be pro rata to percentages of
Transaction Shares to be sold by each such Seller that refused to proceed with
the Closing, excluding the ownership percentage of any Seller that is not a
Refusing Party.

 

12. NOTICES

12.1. All notices, requests, claims, demands and/or other communications
required or permitted to be made in accordance with this Agreement shall be in
writing and shall be given or made by delivery in person, by a nationally
recognized overnight courier service, by facsimile, by email or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties hereto at the following addresses:

If to PURCHASER, to:

Attn.: Ramon Fernandez Aracil Filho

Address: Alameda Joaquim Eugênio de Lima, No. 187, 9th floor,

ZIP CODE 01403-001, Jardim Paulista, São Paulo – SP, Brazil.

Fax: +5511 3101—1480

e-mail: ramon@mcsa.adv.br

With copies to:

TransUnion Corp.

Attn.: General Counsel

Address: 555 W. Adams St. Chicago, IL 60661, United States of America.

If to SELLERS, to:

Alexandre Costa Aldighieri

Address: Rua Ferreira de Araújo, No. 516, apartment 516

Zip Code: 05428-001, Pinheiros, São Paulo – SP, Brazil

Fax: +5511 3817-4484

e-mail: alexandre.costa@zipcode.com.br

and

 

57



--------------------------------------------------------------------------------

Ricardo Carvalho Sleiman

Address: Rua Manoel Antônio Pinto, No. 1200

Zip Code: 05663-020, São Paulo – SP, Brazil

Fax: +5511 3507-4919

e-mail: ricardo.sleiman@zipcode.com.br / rsleiman@me.com

with copy, which shall not constitute a notice, to:

Machado Meyer Sendacz e Opice Advogados

Avenida Brigadeiro Faria Lima, 3144

Facsimile: +55 11 3150-7071

Attn.: José Samurai Saiani

e-mail: jsaiani@machadomeyer.com.br

or to such other address furnished in writing by such Party.

12.2. All such notices, requests, claims, demands and/or other communications
will be deemed to have been duly delivered: (a) at the time it is delivered by
hand, if delivered in person; (b) on the subsequent day it is delivered, if sent
by a nationally recognized overnight courier service; and (c) at the time it is
received, if faxed or sent by registered or certified mail and/or e-mail.

 

13. APPLICABLE LAW

13.1. The interpretation, construction and enforcement of this Agreement, and
all matters relating hereto, shall be governed by the Laws of the Federative
Republic of Brazil.

 

14. ARBITRATION

14.1. The Parties shall try to settle any disputes, controversies and claims
arising out of and/or in connection with this Agreement (“Dispute”), in an
amicable way, by means of direct negotiations held in good faith. In addition,
any of the Parties may elect to have such discussions mediated for a period of
up to sixty (60) days by a mediator appointed by the President of the
Arbitration and Mediation Center of the Brazil-Canada Chamber of Commerce
(“CCBC”), whose costs and expenses shall be equally divided by the Parties.

 

58



--------------------------------------------------------------------------------

14.2. If, however, a mutually satisfactory solution to the Dispute is not
amicably reached by means of direct negotiation or mediation, then such Party
may notify the other Party of its intent to submit the Dispute to arbitration
(“Dispute Notice”).

14.2.1. Concurrently with the Dispute Notice, the interested Party shall also
notify the CCBC of its intent to submit the Dispute to arbitration, declaring
forthwith upon, the nature of the Dispute, the estimated amount involved and the
name and relevant data of the other Party, and attach a copy of this Agreement.

14.2.2. The arbitration shall take place in the city of São Paulo, where the
arbitration award shall be rendered, on a confidential basis and be in the
English language, in accordance with the arbitration rules of the CCBC, which
provisions are deemed to be part of this Agreement.

14.2.3. The arbitration panel shall be composed of three (3) arbitrators to be
appointed in accordance with the arbitration rules of the CCBC.

14.2.4. The arbitration award shall be final and binding on the Parties. To the
fullest extent permitted by applicable Law, the Parties waive their right to
seek any remedies against the arbitration award and any defenses against its
enforcement. The decision of the arbitration panel may be enforced in any
jurisdiction.

14.3. Without prejudice to the arbitration, the Parties shall not be barred from
resorting to the Brazilian courts to seek injunctive relief whether preventive,
provisory or permanent, but shall not request such courts to take action on the
merits of the Dispute other than as strictly necessary to grant injunctive
relief or similar legal remedy. The provisions of this Section 14 shall not
limit the rights of the Parties under Sections 32 and 33 of Law No. 9,307 of
September 23, 1996.

14.3.1. For the sole purpose of Section 14.3 above, the courts of the city of
São Paulo, State of São Paulo, Brazil, are hereby elected by the Parties, with
the exclusion of any other, no matter how privileged it may be, except for the
arbitration panel authority to issue injunctive relief.

14.4. The Parties shall equally share the responsibility for making the deposits
and advances, if any, required by the CCBC in connection with the arbitration
procedure, but all other fees, charges, compensation and expenses (including
attorneys’ fees) incurred in connection therewith shall be borne by the

 

59



--------------------------------------------------------------------------------

Parties in the proportion of the difference between the amount claimed by the
relevant Party under the Dispute and the actual amount established in the
arbitration award. When the granted award does not represent an amount or value
to be paid by one Party to the other, such as an obligation to (or not to) carry
out an act all other fees, charges, compensation and expenses (including
attorneys’ fees) incurred in connection therewith shall be borne by the defeated
party in the arbitration process.

 

15. MISCELLANEOUS

15.1. Binding Effect; Third Party Beneficiaries. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors. No provision of this Agreement is
intended to confer upon any Person other than the Parties hereto any rights or
remedies hereunder.

15.2. Assignability. No Party hereto may assign any of its rights or obligations
under this Agreement unless the other Party hereto shall have consented in
writing thereto in its sole and absolute discretion.

15.3. Waiver. No delay or omission in the exercise of any power, remedy or right
herein provided or otherwise available to any Party hereto will impair or affect
the right of such Party thereafter to exercise the same. Any extension of time
or other indulgence granted to any Party hereunder will not otherwise alter or
affect any power, remedy or right of any other Party hereto, or the obligations
of the Party to whom such extension or indulgence is granted. This Agreement may
not be amended without the express written consent of all of the Parties hereto
or their respective successors.

15.4. Severability. Should any of the provisions of this Agreement for any
reason be held to be invalid, illegal or unenforceable in any respect in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement which shall remain in full force and
effect, but this Agreement shall be construed in any such jurisdiction as if
such invalid or illegal or unenforceable provision thereof had been reformed so
that it would be valid, legal and enforceable to the maximum extent permitted in
such jurisdiction.

15.5. Headings. The headings of the Sections of this Agreement are included for
convenience purposes and will not in any way affect the meaning or the
interpretation of this Agreement.

 

60



--------------------------------------------------------------------------------

15.6. Further Assurances. Each of the Parties hereto shall use its best efforts,
without further consideration, to take or cause to be taken all actions to do or
cause to be done all things necessary, proper or advisable to consummate and
make effective the Transaction contemplated by this Agreement and to assist and
cooperate with the other Party hereto.

15.7. Expenses. Except as otherwise specified in this Agreement, all costs and
expenses incurred in connection with this Agreement and the Transaction
contemplated hereby shall be paid by the Party incurring such costs and
expenses.

15.8. Entire Agreement. This Agreement (including the exhibits and schedules
attached hereto) constitutes the entire understanding of the Parties.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized officers, as of the day and year below,
in three (3) counterparts and in the presence of the two (2) witnesses named
below.

São Paulo, December 26, 2012.

[the remainder of the page was intentionally left blank]

 

61



--------------------------------------------------------------------------------

SIGNATURE PAGE OF THE SHARE PURCHASE AND SALE AGREEMENT OF DATA SOLUTIONS
SERVIÇOS DE INFORMÁTICA LTDA.

PURCHASER:

 

  SINGIDA PARTICIPAÇÕES LTDA.    By:  

/s/ Ramon Fernandez Aracil Filho

     Name: Ramon Fernandez Aracil Filho      Title: Officer   

 

62



--------------------------------------------------------------------------------

SIGNATURE PAGE OF THE SHARE PURCHASE AND SALE AGREEMENT OF DATA SOLUTIONS
SERVIÇOS DE INFORMÁTICA LTDA.

SELLERS:

 

  RICARDO CARVALHO SLEIMAN     

/s/ Ricardo Carvalho Sleiman

     ALEXANDRE COSTA ALDIGHIERI     

/s/ Alexandre Costa Aldighieri

  

 

63



--------------------------------------------------------------------------------

SIGNATURE PAGE OF THE SHARE PURCHASE AND SALE AGREEMENT OF DATA SOLUTIONS
SERVIÇOS DE INFORMÁTICA LTDA.

INTERVENING PARTIES:

 

  DATA SOLUTIONS SERVIÇOS DE INFORMÁTICA LTDA.    By:  

/s/ Alexandre Costa Aldighieri and Ricardo Carvalho Sleiman

     Name: Alexandre Costa Aldighieri and Ricardo Carvalho Sleiman      Title:
Officers      MARISA TORRESAN RAPACCI SLEIMAN     

/s/ Marisa Torresan Rapacci Sleiman

     PATRÍCIA JUNQUEIRA FRANCO GUARNIERI     

/s/ Patrícia Junqueira Franco Guarnieri

  

WITNESSES:

 

1.  

/s/ Aline de Andrade

    2.   

/s/ João Miranda de Oliveira Brandão

  Name: Aline de Andrade        Name: João Miranda de Oliveira Brandão  
I.D.:42905494-4        I.D.:09739070-86

 

64